



Exhibit 10.1








CREDIT AGREEMENT
dated as of April 13, 2018


among
LOAN ASSETS OF ONDECK, LLC,
as Borrower


VARIOUS LENDERS,


and


20 GATES MANAGEMENT LLC,
as Administrative Agent


and


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and Collateral Agent














________________________________________________________


$100,000,000 Credit Facility
________________________________________________________



























--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS AND INTERPRETATION 1
1.1
Definitions 1

1.2
Accounting Terms 36

1.3
Interpretation, etc. 37



SECTION 2.    LOANS    37
2.1 Loans. 37
2.2
Pro Rata Shares 39

2.3
Use of Proceeds    39

2.4
Evidence of Debt; Register; Lenders’ Books and Records; Notes.    40

2.5
Interest on Loans.    41

2.6
Fees.    41

2.7
Repayment on or Before Maturity Date    42

2.8
Voluntary Commitment Reductions/Increases.    42

2.9
Borrowing Base Deficiency    42

2.10
Controlled Accounts.    42

2.11
Application of Proceeds.    46

2.12
General Provisions Regarding Payments.    49

2.13
Ratable Sharing    50

2.14
Increased Costs; Capital Adequacy.    51

2.15
Taxes; Withholding, etc.    53

2.16
Obligation to Mitigate    57

2.17
Defaulting Lenders    57

2.18
Removal or Replacement of a Lender    58

2.19
The Paying Agent.    59

2.20
Duties of Paying Agent.    63

2.21
Collateral Agent.    66

2.22
Intention of Parties.    67

2.23
Increase Option.    67

SECTION 3.    CONDITIONS PRECEDENT    68
3.1
Closing Date    68

3.2
Conditions to Each Credit Extension.    72

SECTION 4.    REPRESENTATIONS AND WARRANTIES     73
4.1
Organization; Requisite Power and Authority; Qualification; Other

Names    73
4.2
Capital Stock and Ownership    73

4.3
Due Authorization    74

4.4
No Conflict    74

4.5
Governmental Consents    74

4.6
Binding Obligation    74

4.7
Eligible Receivables    74

4.8
Historical Financial Statements    74

4.9
No Material Adverse Effect    75



ii



--------------------------------------------------------------------------------

 


4.10
Adverse Proceedings, etc.    75

4.11
Payment of Taxes    75

4.12
Title to Assets    75

4.13
No Indebtedness    75

4.14
No Defaults    75

4.15
Material Contracts    75

4.16
Government Contracts    75

4.17
Governmental Regulation    76

4.18
Margin Stock    76

4.19
Employee Benefit Plans    76

4.20
Solvency; Fraudulent Conveyance    76

4.21
Compliance with Statutes, etc.    76

4.22
Matters Pertaining to Related Agreements.    76

4.23
Disclosure    77

4.24
Patriot Act    77

4.25
Remittance of Collections.    77

SECTION 5.    AFFIRMATIVE COVENANTS    78
5.1
Financial Statements and Other Reports    78

5.2
Existence    81

5.3
Payment of Taxes and Claims    81

5.4
Insurance    81

5.5
Inspections; Compliance Audits.    82

5.6
Compliance with Laws    82

5.7
Separateness    82

5.8
Further Assurances    82

5.9
Communication with Accountants.    83

5.10
Acquisition of Receivables from Holdings    83

5.11
Class B Lender Information Rights    83

SECTION 6.    NEGATIVE COVENANTS    84
6.1
Indebtedness    84

6.2
Liens    84

6.4
No Further Negative Pledges    84

6.5
Restricted Junior Payments    84

6.6
Subsidiaries    84

6.7
Investments    84

6.8
Fundamental Changes; Disposition of Assets; Acquisitions    84

6.9
Sales and Lease‑Backs    85

6.10
Transactions with Shareholders and Affiliates    85

6.11
Conduct of Business    85

6.12
Fiscal Year    85

6.13
Servicer; Backup Servicer; Custodian    85

6.14
Acquisitions of Receivables    85

6.15
Independent Manager    85

6.16
Organizational Agreements    87

6.17
Changes in Underwriting or Other Policies    87

6.18
Receivable Program Agreements    88



iii



--------------------------------------------------------------------------------

 


SECTION 7.    EVENTS OF DEFAULT    88
7.1
Events of Default    88

SECTION 8.    AGENTS    91
8.1
Appointment of Agents    92

8.2
Powers and Duties    92

8.3
General Immunity.    92

8.4
Agents Entitled to Act as Lender    93

8.5
Lenders’ Representations, Warranties and Acknowledgment.    94

8.6
Right to Indemnity    94

8.7
Successor Administrative Agent and Collateral Agent.    95

8.8
Collateral Documents.    96

SECTION 9.    MISCELLANEOUS    97
9.1
Notices    97

9.2
Expenses    98

9.3
Indemnity.    98

9.4
Amendments and Waivers.    99

9.5
Successors and Assigns; Participations.    102

9.6
Independence of Covenants    105

9.7
Survival of Representations, Warranties and Agreements    105

9.8
No Waiver; Remedies Cumulative    105

9.9
Marshalling; Payments Set Aside    105

9.10
Severability    106

9.11
Obligations Several; Actions in Concert    106

9.12
Headings    106

9.13
APPLICABLE LAW    106

9.14
CONSENT TO JURISDICTION.    106

9.15
WAIVER OF JURY TRIAL    107

9.16
Confidentiality    108

9.17
Usury Savings Clause    109

9.18
Counterparts    109

9.19
Effectiveness    110

9.20
Patriot Act    110

9.21
Notice to Rating Agencies.    110



APPENDICES:    A    Commitments
B    Notice Addresses
C    Eligibility Criteria
D    Excess Concentration Amounts
E    Early Amortization Events
F    Level 1 Performance Events


SCHEDULES:    1.1    Financial Covenants


EXHIBITS:        A    Form of Funding Notice
B-1    Form of Class A Loan Note
B-2    Form of Class B Loan Note
C-1    Form of Compliance Certificate


iv



--------------------------------------------------------------------------------

 


C-2    Form of Borrowing Base Report and Certificate
D    Form of Assignment Agreement
E    Form of Certificate Regarding Non‑Bank Status
F‑1    Form of Closing Date Certificate
F‑2    Form of Solvency Certificate
G    Form of Controlled Account Voluntary Payment Notice
H    List of Direct Competitors
        


        


        


v



--------------------------------------------------------------------------------


 


CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of April 13, 2018, is entered into by and among
LOAN ASSETS OF ONDECK, LLC, a Delaware limited liability company (“Company”),
the Lenders party hereto from time to time and 20 GATES MANAGEMENT LLC, as
Administrative Agent for the Class A Lenders (in such capacity, “Administrative
Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent (in such
capacity, “Paying Agent”) and as Collateral Agent for the Secured Parties (in
such capacity, “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Class A Lenders have agreed to extend revolving credit facilities
to Company consisting of up to $100,000,000 aggregate principal amount of Class
A Commitments, the proceeds of which will be used to (a) acquire Eligible
Receivables, and (b) pay Transaction Costs related to the foregoing;
WHEREAS, after the Closing Date, subject to and in accordance with Section 2.23,
Class B Lenders may also agree to extend revolving credit facilities to Company
consisting of Class B Commitments in an aggregate principal amount to be
determined, the proceeds of which will be used to (a) acquire Eligible
Receivables, and (b) pay Transaction Costs related to the foregoing;
WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“4th Anniversary Date” means the date that is the fourth anniversary of the
Closing Date (as such date may be extended upon the mutual written agreement of
Company and Administrative Agent).
“2018 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2018.
“2019 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2019.


1



--------------------------------------------------------------------------------

 


“2020 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2020.
“2021 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2021.
“30 MPF Receivable” means any Pledged Receivable with a Missed Payment Factor,
in the case of a Daily Pay Receivable, higher than 30 or, in the case of a
Weekly Pay Receivable, higher than 6.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Loans payable hereunder.
“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” has the meaning set forth in Section 4.24.
“Adjusted EPOPB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
aggregate Excess Concentration Amounts as of such date.
“Adjusted Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the sum of (x) all Collections received during such Monthly
Period that were not applied by the Servicer to reduce the Outstanding Principal
Balance of the Pledged Receivables in accordance with the Servicing Agreement
and (y) all Collections received during such Monthly Period that were recoveries
with respect to Charged-Off Receivables (net of amounts, if any, retained by any
third party collection agent) minus (b) the aggregate amount paid by Company on
the related Interest Payment Date pursuant to clauses (a)(i), (a)(ii), (a)(iii),
(a)(iv), (a)(v), (a)(x), (b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(v) and
(b)(viii) of Section 2.11, as applicable.
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Adverse Effect” means, with respect to any action, that such action will (a)
result in the occurrence of an Event of Default or (b) materially and adversely
affect the amount or timing of payments to be made to the Lenders pursuant to
this Agreement.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or Holdings) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of Company or Holdings, threatened in
writing against Company or Holdings, or any of their respective property (it
being acknowledged that any action, suit, proceeding, governmental investigation
or arbitration by a Governmental Authority against Company and/or Holdings, as
applicable, will not be considered frivolous for purposes of this definition).


2



--------------------------------------------------------------------------------

 


“Affected Party” means any Lender, 20 GATES MANAGEMENT LLC, in its individual
capacity and in its capacity as Administrative Agent, Paying Agent and, with
respect to each of the foregoing, the parent company or holding company that
controls such Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
“Aggregate Amounts Due” has the meaning set forth in Section 2.13.
“Agreement” means this Credit Agreement, dated as of April 13, 2018, as it may
be amended, supplemented or otherwise modified from time to time.
“Applicable Class A Advance Rate” means 84.5%; provided, however, that,
notwithstanding the foregoing, at all times during the existence of a Level 1
Performance Event, the Applicable Class A Advance Rate shall be 79.5%, until
such Level 1 Performance Event is cured.
“Applicable Class B Advance Rate” means the rate described in the Fee Letter
between Company and such Class B Lender.
“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of the date hereof, by and between Company, as Purchaser, and the Seller, as
amended, modified or supplemented from time to time, whereby the Seller has
agreed to sell and Company has agreed to purchase Eligible Receivables from time
to time.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Augmenting Lender” has the meaning set forth in Section 2.23.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).


3



--------------------------------------------------------------------------------

 


“Automatic LOC Payment Modification” means, with respect to any LOC Receivable,
upon the occurrence of each Subsequent LOC Advance relating to such LOC
Receivable, that the Payment obligations of the Receivable Obligor under such
LOC Receivable are automatically reset and restructured together with all other
advances made under the related OnDeck LOC (based on the aggregate outstanding
principal balance of all such advances) so that, with respect to all such
advances, from and after the date of the last such Subsequent LOC Advance, a
single periodic payment amount is owed each week over the course of the
applicable amortization period.
“Availability” means Class A Availability or Class B Availability, as
applicable.
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
“Backup Servicing Agreement” means one or more agreements entered into from time
to time between Company, the Administrative Agent and Backup Servicer, as it may
be amended, modified or supplemented from time to time.
“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrower Distribution” shall have the meaning set forth in Section 6.5.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of the Class A Borrowing Base and the Class B Borrowing
Base, including a calculation of each component thereof.
“Borrowing Base Deficiency” means either a Class A Borrowing Base Deficiency or
a Class B Borrowing Base Deficiency, as applicable, provided that, if solely as
a result of the occurrence of a Level 1 Performance Event and a consequent
reduction in the Applicable Class A Advance Rate, a deficiency occurs hereunder
that would otherwise be deemed a “Borrowing Base Deficiency” (or a “Class A
Borrowing Base Deficiency” or “Class B Borrowing Base Deficiency,” as
applicable), then notwithstanding the foregoing, no Borrowing Base Deficiency
(or “Class A Borrowing Base Deficiency” or “Class B Borrowing Base Deficiency,”
as applicable), Default or Event of Default shall be deemed to exist hereunder
unless such deficiency is not eliminated by no later than (and including) the
thirtieth (30th) day after the occurrence of such Level 1 Performance Event.


4



--------------------------------------------------------------------------------

 


“Borrowing Base Report” means a report substantially in the form of Exhibit C-2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P, at least P-1 from
Moody’s or at least R-1 (middle) from DBRS, Inc.; (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one year after such day and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000 and (iii) has the highest rating obtainable from either
S&P or Moody’s; and (f) with the written approval of the Administrative Agent
(such approval not be unreasonably withheld or delayed, and which approval may
be a blanket approval based on asset type or class) instruments owned by
Holdings or any Subsidiary of Holdings that is


5



--------------------------------------------------------------------------------

 


not organized or formed in the United States or a state or territory thereof,
that in either case are (1) comparable in credit quality and tenor to those
referred to in clauses (a) through (e) above,  (2) customarily used by
corporations for normal cash management purposes in a jurisdiction outside of
the United States, and (3) reasonably required in connection with any business
conducted by Holdings or any such Subsidiary in such jurisdiction.
“Certificate Regarding Non‑Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change of Control” means, at any time: (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 35% (on a fully diluted basis) of the economic and
voting interests (including the right to elect directors or similar
representatives) in the Capital Stock of Holdings; (b) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is given meaning in
the Exchange Act and the rules of the SEC thereunder); (c) at any time during
any consecutive two-year period after the Closing Date, individuals who at the
beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election or appointment by the board of
directors of Holdings or whose nomination for election by the shareholders of
Holdings was approved by a vote of a majority of the directors of Holdings then
still in office who were either directors at the beginning of such period or
whose election, appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Holdings then in office; or (d) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of Company free and clear of any Lien
(other than any Lien as to which the holder thereof (such holder, an “Equity
Lienholder”) has provided the Administrative Agent, for the benefit of the
Lenders, a Protective Undertakings Certification).
“Charged-Off Receivable” means, with respect to any date of determination, a
Receivable which (i) consistent with the Underwriting Policies has or should
have been written off the Company’s books as uncollectable or (ii) has a Missed
Payment Factor of (x) with respect to Daily Pay Receivables, sixty (60) or
higher or (y) with respect to Weekly Pay Receivables, twelve (12) or higher.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Class” means a class of Loans hereunder, designated Class A Loans or Class B
Loans.
“Class A Applicable Margin” means with respect to each Class A Lender, the
“Class A Applicable Margin” described in the Fee Letter between Company and such
Class A Lender.
“Class A Availability” means, as of any date of determination, the amount, if
any, by which the Class A Borrowing Base exceeds the Total Utilization of Class
A Commitments.


6



--------------------------------------------------------------------------------

 


“Class A Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)     (i) the Applicable Class A Advance Rate multiplied by the Adjusted EPOPB
at such time, plus (ii) the aggregate amount of Collections in the Lockbox
Account and the Collection Account to the extent such Collections and other
funds have already been applied to reduce the Eligible Portfolio Outstanding
Principal Balance minus (iii) the sum of the Accrued Interest Amount as of such
day and the aggregate amount of all accrued and unpaid fees and expenses due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and the Successor Servicing Agreement; and
(b)    the Class A Commitments on such day;
provided that, absent the occurrence of an Early Amortization Event and
following the 4th Anniversary Date, if the Regular Am Payment Date BB Deficiency
has been reduced to zero pursuant to the application of Section 2.11(a)(vii),
then the Class A Borrowing Base shall mean the Class A Regular Am Borrowing
Base. With respect to any calculation of the Class A Borrowing Base with respect
to any Credit Date solely for the purpose of determining Class A Availability
for a requested Class A Loan, the Class A Borrowing Base will be calculated on a
pro forma basis giving effect to the Eligible Receivables to be purchased with
the proceeds of such Loan. With respect to any calculation of the Class A
Borrowing Base for any other purpose, the Class A Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Collateral Agent and the Administrative Agent, Paying Agent and
each Lender with such adjustments as the Paying Agent identifies pursuant to
Section 2.20.
“Class A Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class A Commitments exceeds the Class A Borrowing
Base.
“Class A Commitment” means the commitment of a Class A Lender to make or
otherwise fund any Class A Loan and “Class A Commitments” means such commitments
of all Class A Lenders in the aggregate. The amount of each Class A Lender’s
Class A Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The Administrative Agent shall update Appendix A
from time to time to reflect any changes in Class A Commitments. The aggregate
amount of the Class A Commitments as of the Closing Date is $100,000,000. The
Class A Commitment of each Class A Lender will be equal to zero on the
Commitment Termination Date.
“Class A Exposure” means, with respect to any Class A Lender as of any date of
determination, (i) prior to the termination of the Class A Commitments, that
Lender’s Class A Commitment; and (ii) after the termination of the Class A
Commitments, the aggregate outstanding principal amount of the Class A Loans of
that Lender.
“Class A Indemnitee” means an Indemnitee who is a Class A Lender, an Affiliate
of a Class A Lender or an officer, partner, director, trustee, employee or agent
of a Class A Lender.


7



--------------------------------------------------------------------------------

 


“Class A Lender” means each financial institution listed on the signature pages
hereto as a Class A Lender, and any other Person that becomes a party hereto as
a Class A Lender pursuant to an Assignment Agreement.
“Class A Loan” means a Loan made by a Class A Lender to Company pursuant to
Section 2.1.
“Class A Loan Note” means a promissory note in the form of Exhibit B-1 hereto,
as it may be amended, supplemented or otherwise modified from time to time.
“Class A Loans” means a Loan made by a Class A Lender to Company pursuant to
Section 2.1.
“Class A Register” has the meaning set forth in Section 2.4(b)(i).
“Class A Regular Am Advance Rate” means 79.5%.
“Class A Regular Am Borrowing Base” means, as of any day, an amount equal to the
lesser of:
(a)    (i) the Class A Regular Am Advance Rate multiplied by the Adjusted EPOPB
at such time, plus (ii) the aggregate amount of Collections in the Lockbox
Account and the Collection Account to the extent such Collections and other
funds have already been applied to reduce the Eligible Portfolio Outstanding
Principal Balance minus (iii) the sum of the Accrued Interest Amount as of such
day and the aggregate amount of all accrued and unpaid fees and expenses due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and the Successor Servicing Agreement; and
(b)    the Class A Commitments on such day.
“Class B Agent” has the meaning set forth in Section 8.1.
“Class B Applicable Margin” means with respect to each Class B Lender the “Class
B Applicable Margin” described in any Fee Letter between Company and such Class
B Lender.
“Class B Availability” means, as of any date of determination, the amount, if
any, by which the Class B Borrowing Base exceeds the Total Utilization of Class
B Commitments.
“Class B Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)    (i) the Applicable Class B Advance Rate multiplied by the Adjusted EPOPB
at such time, plus (ii) the aggregate amount of Collections in the Lockbox
Account and the Collection Account to the extent such Collections and other
funds have already been applied to reduce the Eligible Portfolio Outstanding
Principal Balance, minus (iii) the sum of the Accrued Interest Amount as of such
day and the aggregate amount of all accrued and unpaid fees and expenses due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement,


8



--------------------------------------------------------------------------------

 


the Custodial Agreement and the Successor Servicing Agreement, minus (iv) the
aggregate outstanding principal amount of the Class A Loans as of such date; and
(b)    the Class B Commitments on such day.
With respect to any calculation of the Class B Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class B Availability for a
requested Class B Loan, the Class B Borrowing Base will be calculated on a pro
forma basis giving effect to the Eligible Receivables to be purchased with the
proceeds of such Loan. With respect to any calculation of the Class B Borrowing
Base for any other purpose, the Class B Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Collateral Agent, the Administrative Agent, Paying Agent and each Lender,
as adjusted to reflect any adjustments identified by the Paying Agent pursuant
to Section 2.20.
“Class B Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class B Commitments exceeds the Class B Borrowing
Base.
“Class B Commitment” means the commitment of a Class B Lender to make or
otherwise fund any Class B Loan and “Class B Commitments” means such commitments
of all Class B Lenders in the aggregate. The aggregate amount of the Class B
Commitments as of the Closing Date is $0. The amount of any Class B Lender’s
Class B Commitment after the Closing Date will be set forth in a Joinder
Agreement. The Administrative Agent shall update Appendix A from time to time to
reflect any changes in Class B Commitments. The Class B Commitment of each Class
B Lender will be equal to zero on the Commitment Termination Date.
“Class B Exposure” means, with respect to any Class B Lender as of any date of
determination, (i) prior to the termination of the Class B Commitments, that
Lender’s Class B Commitment; and (ii) after the termination of the Class B
Commitments, the aggregate outstanding principal amount of the Class B Loans of
that Lender.
“Class B Indemnitee” means an Indemnitee who is a Class B Lender, an Affiliate
of a Class B Lender or an officer, partner, director, trustee, employee or agent
of a Class B Lender.
“Class B Lender” means each financial institution listed on the signature pages
hereto as a Class B Lender, and any other Person that becomes a party hereto as
a Class B Lender pursuant to an Assignment Agreement.
“Class B Loan” means a Loan made by a Class B Lender to Company pursuant to
Section 2.1.
“Class B Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.
“Class B Register” has the meaning set forth in Section 2.4(b)(ii).
“Closing Date” means the date of this Agreement.


9



--------------------------------------------------------------------------------

 


“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F‑1.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto, and any
successors or assigns thereto.
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Credit Documents, as the case may be, in order to grant to, or perfect in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Collateral Agent or the Secured Parties
therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number 014-19647
(Reference PORT ODSB18.2) maintained with the Controlled Account Bank in the
name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Combined LOC OPB” means, as of any date with respect to each LOC Receivable
acquired by Company, the aggregate unpaid principal balance of such LOC
Receivable and all other LOC Receivables representing an advance under the
related OnDeck LOC as set forth on the Servicer’s books and records as of the
close of business on the immediately preceding Business Day (it being understood
and agreed that the Servicer shall reflect all such LOC Receivables on its books
and records as only one aggregate Receivable owed by the applicable Receivables
Obligor).


10



--------------------------------------------------------------------------------

 


“Commitment” means a Class A Commitment or Class B Commitment, as applicable.
“Commitment Period” means the period from the Closing Date to but excluding the
Commitment Termination Date or such other date as requested by Company and
agreed to by the Administrative Agent, in its sole discretion.
“Commitment Termination Date” means the earliest to occur of (i) the date that
is the 4th Anniversary Date; (ii) the date the Commitments are permanently
reduced to zero pursuant to Section 2.8(a); (iii) the date of the termination of
the Commitments pursuant to Section 7.1; and (iv) the first day of any Early
Amortization Period.
“Company” has the meaning set forth in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” has the meaning set forth in Section 5.5(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Liquidity” means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries (other
than any special-purpose, bankruptcy-remote Subsidiary of Holdings formed for
the sole purpose of owning and financing a portfolio of Receivables), as of such
day, (ii) amounts (if any) in the Reserve Account as of such date, (iii) the sum
of the Class A Availability and the Class B Availability as of such day and (iv)
the aggregate amount of all unused and available credit commitments under any
credit facilities of Holdings and its Subsidiaries, as of such day; provided,
that, as of such day, all of the conditions to funding such amounts under clause
(iii) and (iv), as the case may be, have been fully satisfied (other than
delivery of prior notice of funding and pre-funding notices, opinions and
certificates that are reasonably capable of delivery as of such day) and no
lender under such credit facilities shall have refused to make a loan or other
advance thereunder at any time after a request for a loan was made thereunder.
“Consolidated Net Income” means, for any period, the greater of (x) $0, and (y)
(i) the net income (or loss) of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) the sum of (a) the income (or loss) of any
Person (other than a Subsidiary of Holdings) in which any other Person (other
than Holdings or any of its Subsidiaries) has a joint interest, plus (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus (c) the income of any Subsidiary of Holdings to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Organizational Documents or any agreement,


11



--------------------------------------------------------------------------------

 


instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, plus (d) any gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, plus (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.
“Controlled Account Bank” means Deutsche Bank Trust Company Americas, and its
successors and assigns.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all Indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
Indebtedness for borrowed money.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Loan Notes, if any, the
Collateral Documents, the Asset Purchase Agreement, the Servicing Agreement, the
Backup Servicing Agreement, the Custodial Agreement, the Undertakings Agreement
and all other documents, instruments or agreements executed and delivered by
Company or Holdings for the benefit of any Agent or any Lender in connection
herewith.
“Credit Extension” means the making of a Loan.


12



--------------------------------------------------------------------------------

 


“Custodial Agreement” means the Custodial Services Agreement to be executed by
Company, Servicer, Custodian, Collateral Agent and Administrative Agent, as it
may be amended, supplemented or otherwise modified from time to time.
“Custodian” means Deutsche Bank Trust Company Americas, in its capacity as the
provider of services under the Custodial Agreement, or any successor thereto in
such capacity appointed in accordance with the Custodial Agreement.
“Daily Pay Receivable” means any Receivable for which a Payment is generally due
on every Business Day.
    
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non‑pro rata application of any payments of the Loans in
accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” has the meaning set forth in Section 2.17.
“Defaulting Lender” has the meaning set forth in Section 2.17.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.


13



--------------------------------------------------------------------------------

 


“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Charged Off
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Determination Date,
and (b) the denominator of which is the aggregate Outstanding Principal Balance
of all Pledged Receivables (that are not Charged Off Receivables) as of such
Determination Date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer, Chief Legal Officer or
Officer.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) any Person that is a direct competitor of Holdings
or any Subsidiary of Holdings and is identified as such by the Company, in good
faith, to the Administrative Agent and the Paying Agent prior to the Closing
Date initially as set forth in Exhibit H hereto (as such list is updated by the
Company from time to time) or (b) any Affiliate of any such Person.
“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Early Amortization Event” has the meaning set forth on Appendix E.
“Early Amortization Period” means the period beginning on the Early Amortization
Start Date and ending on the Maturity Date.
“Early Amortization Start Date” means the first date upon which an Early
Amortization Event occurs.
“Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender (other
than a natural person) approved by Company (such approval not to be unreasonably
withheld), so long as (A) no Default or Event of Default has occurred and is
continuing, or (B) the Commitment Termination Date shall not have occurred, and
(iii) any other Person (other than a natural Person) approved by Company, so
long as (A) no Default or Event of Default has occurred and is continuing, and
(B) the Commitment Termination Date shall not have occurred, and Administrative
Agent (each such approval not to be unreasonably withheld); provided, that (y)
neither Holdings nor any Affiliate


14



--------------------------------------------------------------------------------

 


of Holdings shall, in any event, be an Eligible Assignee, (z) no Direct
Competitor shall be an Eligible Assignee so long as no Specified Event of
Default has occurred and is continuing.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by the Requisite Class A
Lenders, the Requisite Class B Lenders and Company from time to time after the
Closing Date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
the Requisite Class A Lenders, the Requisite Class B Lenders and Company from
time to time after the Closing Date.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“Equity Lienholder” has the meaning set forth in the definition of “Change of
Control”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii)


15



--------------------------------------------------------------------------------

 


the failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Holdings, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Holdings, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Holdings, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.
“Event of Default” means each of the events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the excess, if any, of (x) the Adjusted Interest
Collections for such Monthly Period over


16



--------------------------------------------------------------------------------

 


(y) the aggregate Outstanding Principal Balance of all Pledged Receivables that
became Charged-Off Receivables during such Monthly Period and (ii) the
denominator of which is the average daily Eligible Portfolio Outstanding
Principal Balance for such Monthly Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.15(b), amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.15(e)(i) or Section 2.15(e)(ii) and (d) any withholding Taxes
imposed under FATCA.
“Exposure” means, (a) with respect to any Class A Lender as of any date of
determination, such Class A Lender’s Class A Exposure and (b) with respect to
any Class B Lender as of any date of determination, such Class B Lender's Class
B Exposure.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this agreement (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.
“Fee Letters” means (a) each letter agreement dated as of the Closing Date
between the Company, the Administrative Agent and each Class A Lender party
thereto (as such Fee Letters may be amended, modified or supplemented from time
to time), (b) the letter agreement dated as of the Closing Date between
Holdings, the Administrative Agent and each Class A Lender party thereto
regarding the payment of certain fees and expenses by Holdings on the Closing
Date (as such Fee Letter may be amended, modified or supplemented from time to
time) and (c) each letter agreement entered into thereafter between the Company
and any Class B Lender (or agent thereof) a party thereto (as such Fee Letters
may be amended, modified or supplemented from time to time).
“Financial Covenants” means the financial covenants set forth on Schedule 1.1
hereto.


17



--------------------------------------------------------------------------------

 


“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Fourth Highest Concentration Industry Code” means, on any date of
determination, the Industry Code (excluding the Highest Concentration Industry
Code, the Second Highest Concentration Industry Code and the Third Highest
Concentration Industry Code) shared by Receivables Obligors of Eligible
Receivables having the highest aggregate Outstanding Principal Balance.
“Fourth Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State, the Second Highest Concentration State and the Third Highest
Concentration State) in which Receivables Obligors of Eligible Receivables were
located as of the date of originaton of such Receivables which has, in the
aggregate as of such date of determination, the highest aggregate Outstanding
Principal Balance as compared to all other such states and territories.
“Funding Account” has the meaning set forth in Section 2.10(a).
“Funding Default” has the meaning set forth in Section 2.17.
“Funding Notice” means a notice substantially in the form of Exhibit A.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.


18



--------------------------------------------------------------------------------

 


“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Concentration State” means, on any date of determination, the state or
territory of the United States in which Receivables Obligors of Eligible
Receivables were located as of the date of origination of such Receivables which
has, in the aggregate as of such date of determination, the highest aggregate
Outstanding Principal Balance as compared to all other such states and
territories.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Year ended
2017, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Year, certified by
the chief financial officer (or the equivalent thereof) of Holdings that they
fairly present, in all material respects, the financial condition of Holdings
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Increased-Cost Lenders” has the meaning set forth in Section 2.18.
“Increasing Lender” has the meaning set forth in Section 2.23.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement


19



--------------------------------------------------------------------------------

 


(otherwise than for collection or deposit in the ordinary course of business),
co‑making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for an obligation of another through any Contractual Obligation
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, whether entered into for
hedging or speculative purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.15(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for Class A
Indemnitees, one (1) counsel for Class B Indemnitees and one (1) counsel for the
Collateral Agent, the Custodian, Controlled Account Bank and Paying Agent in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any reasonable and
documented fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Credit Documents, any Related
Agreement, or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral)).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.3.
“Indemnitee Agent Party” has the meaning set forth in Section 8.6.
“Independent Manager” has the meaning set forth in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the North American Industry Classification System industry code
under which the business of such Receivables Obligor has been classified by
Holdings.


20



--------------------------------------------------------------------------------

 


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the Closing Date and ending on and including the last day of the
calendar month in which the Closing Date occurs; and (ii) thereafter, commencing
on and including the first day of each calendar month and ending on and
excluding the first day of the immediately succeeding calendar month.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is four (4) Business Days prior to the next Interest Payment Date
occurring after the end of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write‑ups, write‑downs or write‑offs with respect to such Investment.
“Joinder Agreement” has the meaning set forth in Section 2.23.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Lender” means each Class A Lender and each Class B Lender.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting


21



--------------------------------------------------------------------------------

 


power for the election of directors of such Person or (ii) to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.
“Level 1 Performance Event” has the meaning set forth in Appendix F.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warrant Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Loan (or portion thereof) for any day, the rate per
annum determined by, with respect to the (i) Class A Loans, the Administrative
Agent, and (ii) Class B Loans, the Class B Agent, in each case at approximately
11:00 a.m., London time, on such day by reference to the 30-day ICE Benchmark
Administration Limited London interbank offered rate per annum for deposits in
Dollars for a period equal to one month (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent or the Paying Agent, as applicable, in its sole
discretion); provided, that if such rate is not available at such time for any
reason, then the “LIBO Rate” shall be the rate per annum (rounded upward to the
nearest 1/16th of 1%) listed in The Wall Street Journal, “Money Rates” table at
or about 10:00 a.m., New York City time, on such day (or, if no such rate is
listed on such day, the rate listed on the Business Day on which such rate was
last listed) and provided, further, that in no event shall the “LIBO Rate” be a
rate per annum less than zero. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBO Rate
(including, without limitation, because the LIBO Rate is not available or
published on a current basis), then the Administrative Agent and the Company
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.4, such
amendment shall become effective without any further action or consent of any
other party to this Agreement.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of April 13, 2018.
“Loan” means a Class A Loan or a Class B Loan, as applicable.
“Loan Note” means Class A Loan Note or a Class B Loan Note, as applicable.


22



--------------------------------------------------------------------------------

 


“LOC Receivable” means a Receivable acquired by the Company representing an
advance under an OnDeck LOC offered to the related Receivables Obligor, it being
understood and agreed that Payments thereunder are subject to Automatic LOC
Payment Modifications in accordance with the terms of the applicable Receivable
Agreement upon the occurrence of a Subsequent LOC Advance under such OnDeck LOC.
“Lockbox Account” means a Deposit Account with account number 1370041211 at MB
Financial Bank, N.A. in the name of Company.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” has the meaning set forth in Section 2.10(d).
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“Master Record” has the meaning set forth in the Custodial Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on: (i)    the business, assets, financial
condition or results of operations of such Person and its consolidated
Subsidiaries, if any, taken as a whole; (ii)    the ability of such Person to
perform its material obligations under the Credit Documents; (iii) the validity
or enforceability of any Credit Document to which such Person is a party; or
(iv)    the existence, perfection, priority or enforceability of any security
interest in a material amount of the Pledged Receivables taken as a whole or in
any material part.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary hold or temporary modification made in accordance with the
Underwriting Policies) or a reduction in the Outstanding Principal Balance,
provided that with respect to any LOC Receivable, none of the following
modifications shall be deemed to be a Material Modification hereunder: (i) an
Automatic LOC Payment Modification, (ii) changes to the “credit limit”, the
“applicable APR” or the “applicable amortization period” set forth in the
applicable Receivable Agreement, or (iii) changes to the applicable Receivable
Agreement consistent with the changes reflected in a successor form of
Receivable Agreement approved in accordance with Section 6.17.
“Materials” has the meaning set forth in Section 5.5(b).


23



--------------------------------------------------------------------------------

 


“Maturity Date” means the earlier of (i) the date that is six (6) months after
the Early Amortization Start Date, (ii) the date that is six (6) months after
the 4th Anniversary Date, and (iii) the date of the termination of the
Commitments pursuant to Section 7.1.
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement,
determined without giving effect to any temporary modifications of such required
periodic Payment then applicable to such Receivable, and (b) the number of
Payment Dates, if any, past the Receivable maturity date on which a Payment was
due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on the date hereof and end on the
last day of the calendar month in which the Closing Date occurred.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” has the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the representations and warranties made by Company to
the purchaser in connection with such Permitted Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.


24



--------------------------------------------------------------------------------

 


“Non-Consenting Lender” has the meaning set forth in Section 2.18.
“Non‑US Lender” has the meaning set forth in Section 2.15(e)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“OnDeck LOC” means the “Line of Credit (LOC)” product as described in the
Underwriting Policies.
“One Year Equivalent” means, (i) for a Term Receivable that is a Daily Pay
Receivable, 252 scheduled loan payments, (ii) for a Term Receivable that is a
Weekly Pay Receivable, 52 scheduled loan payments and (iii) for a LOC
Receivable, an “applicable amortization period” set forth in the respective
Receivable Agreement of 52 full weeks following the date of the last advance
made thereunder.
“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 6.17.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


25



--------------------------------------------------------------------------------

 


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Outstanding Principal Balance” means, (i) as of any date with respect to any
Term Receivable, the unpaid principal balance of such Receivable as set forth on
the Servicer’s books and records as of the close of business on the immediately
preceding Business Day, and (ii) as of any date with respect to any LOC
Receivable, the Combined LOC OPB of such LOC Receivable (without duplication);
provided, however, that the Outstanding Principal Balance of any Pledged
Receivable that has become a Charged-Off Receivable will be zero.
“Participant Register” has the meaning set forth in Section 9.5(h).
“Paying Agent” has the meaning set forth in the preamble hereto, and any of its
successors and assigns.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a scheduled
payment is due in accordance with the Receivable Agreement with respect to such
Receivable as in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase obligations of Holdings under
the Asset Purchase Agreement, (b) the sale by the Servicer on behalf of Company
of Charged-Off Receivables to any third party in accordance with the Servicing
Standard, provided, that such sales are made without representation, warranty or
recourse of any kind by Company (other than customary representations regarding
title and absence of liens on the Charged-Off Receivables, and the status of
Company, due authorization, enforceability, no conflict and no required consents
in respect of such sale), (c) the sale by Company of Receivables (x) to Holdings
who immediately thereafter sells such Receivables to a special-purpose
Subsidiary of Holdings or (y) directly to a special-purpose Subsidiary of
Holdings, in either case in connection with (i) a term securitization
transaction involving the issuance of securities rated at least investment grade
by one or more nationally recognized statistical rating organizations and such
Receivables and special-purpose Subsidiary or (ii) a financing transaction
involving such Receivables and special-purpose Subsidiary so long as, in either
case, (A) the amount received by Company therefor and deposited into the
Collection Account is no less than the aggregate


26



--------------------------------------------------------------------------------

 


Outstanding Principal Balances of such Receivables, (B) such sale is made
without representation, warranty or recourse of any kind by Company (other than
customary representations regarding title, absence of liens on such Receivables,
status of Company, due authorization, enforceability, no conflict and no
required consents in respect of such sale), (C) the manner in which such
Receivables were selected by Company is not intended to adversely affect the
Lenders, and (D) the agreement pursuant to which such Receivables were sold to
Holdings or such special-purpose Subsidiary, as the case may be, contains an
obligation on the part of Holdings or such special-purpose Subsidiary to not
file or join in filing any involuntary bankruptcy petition against Company prior
to the end of the period that is one year and one day after the payment in full
of all Obligations of Company under this Agreement and not to cooperate with or
encourage others to file involuntary bankruptcy petitions against Company during
the same period, and (d) the sale by Company of Receivables with the written
consent of the Administrative Agent, the Requisite Class A Lenders and the
Requisite Class B Lenders.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit
and time deposits of any bank, the short-term debt obligations of which are
rated A-1+ (or the equivalent) by each of the rating agencies and, if it has a
term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv) only
to the extent permitted by Rule 3a-7 under the Investment Company Act of 1940,
investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (iii) above that are
rated in the highest rating category by Moody’s or S&P; and (v) such other
investments as to which the Administrative Agent consent in its sole discretion.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof


27



--------------------------------------------------------------------------------

 


on or prior to the earlier of (x) three months from the date of their purchase
or (y) the Business Day preceding the day before the date such amounts are
required to be applied hereunder.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio” means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
“Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables, of the product of (i) the Receivable
Yield for each such Receivable multiplied by (ii) the Outstanding Principal
Balance of such Receivable as of such date, by (b) the Eligible Portfolio
Outstanding Principal Balance as of such date.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Pro Rata Share” means with respect to (i) any Class A Lender, the percentage
obtained by dividing (a) the Class A Exposure of that Lender by (b) the
aggregate Class A Exposure of all Lenders, (ii) any Class B Lender, the
percentage obtained by dividing (a) the Class B Exposure of that Lender by (b)
the aggregate Class B Exposure of all Lenders and (iii) any Lender, the
percentage obtained by dividing (a) the Exposure of that Lender by (b) the
aggregate Exposure of all Lenders.
“Protective Undertaking Certification” means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent,
whereby such Equity Lienholder certifies that such Equity Lienholder will not
(a) cause the Company to commence a voluntary or involuntary proceeding under
any Debtor Relief Law, (b) in connection with any such proceeding, challenge the
“true sale” characterization of any sale of Receivables by Holdings to the
Company, or (c) in connection with any such proceeding, attempt to cause the
Company to be “substantively consolidated” with Holdings or any other Person.
“Rating Agency Condition” means, with respect to any action subject to such
condition, the delivery by the Borrower of written (including in the form of
e-mail) notice of the


28



--------------------------------------------------------------------------------

 


proposed action to DBRS, Inc. at least ten Business Days prior to the effective
date of such action (or if ten Business Days prior notice is impractical, such
advance notice as is practicable).
“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due.
“Receivable” means any (i) loan or similar contract or (ii) “payment intangible”
(as defined in the UCC) representing a fully disbursed portion of an OnDeck LOC,
in each case, with a Receivables Obligor pursuant to which Holdings or the
Receivables Account Bank extends credit to such Receivables Obligor including
all rights under any and all security documents or supporting obligations
related thereto, including the applicable Receivable Agreements.
“Receivable Agreements” means (i) with respect to any Term Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Closing Date and as may
be amended, supplemented or modified from time to time in accordance with the
terms of this Agreement and the other documents related thereto to which the
applicable Receivables Obligor is a party, and (ii) with respect to any LOC
Receivable, a Business Line of Credit Agreement, a Business Line of Credit
Agreement Supplement, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Closing Date and as may
be amended, supplemented or modified from time to time in accordance with the
terms of this Agreement, and the other documents related thereto to which the
applicable Receivables Obligor is a party.
“Receivable File” means, with respect to any Receivable, (i) copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) with respect to any Term Receivable, the UCC financing statement, if any,
filed against the Receivables Obligor in connection with the origination of such
Term Receivable and (iii) copies of each of the documents required by, and
listed in, the Document Checklist attached to the Custodial Agreement, each of
which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable. 
Such calculation shall assume:
(a)    52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
“Receivables Account Bank” means, with respect to any Receivable, (i) Celtic
Bank, a Utah chartered industrial bank, or (ii) upon notice to the
Administrative Agent, any other


29



--------------------------------------------------------------------------------

 


institution organized under the laws of the United States of America or any
State thereof and subject to supervision and examination by federal or state
banking authorities that originates and owns Receivables for the Seller pursuant
to a Receivables Program Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means, in each case, for so long as each such
agreement shall remain in effect in accordance with its terms, the (i) Business
Loan Marketing, Servicing and Purchase Agreement, dated as of June 6, 2014,
between Holdings and Celtic Bank Corporation, a Utah industrial bank (as
amended, modified or supplemented from time to time) and (ii) any other
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between Holdings and a Receivables Account Bank, pursuant to which
Holdings may refer applicants for small business loans conforming to the
Underwriting Policies to such Receivables Account Bank and such Receivables
Account Bank has the discretion to fund or not fund a loan to such applicant
based on its own evaluation of such applicant and containing those provisions as
are reasonably necessary to ensure that the transfer of small business loans by
such Receivables Account Bank to Holdings thereunder are treated as absolute
sales.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Class B
Agent or (d) the Paying Agent.
“Register” means a Class A Register or Class B Register, as applicable.
“Regular Am Payment Date BB Deficiency” means, as of any day, the amount, if
any, by which the Total Utilization of Class A Commitments exceeds the Class A
Regular Am Borrowing Base.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans or similar debt
instruments and that is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.


30



--------------------------------------------------------------------------------

 


“Related Security” has the meaning attributed to such term in the Asset Purchase
Agreement.
“Replacement Lender” has the meaning set forth in Section 2.18.
“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Class A Lenders” means one or more Class A Lenders having or holding
Class A Exposure and representing more than 50% of the sum of the aggregate
Class A Exposure of all Class A Lenders and the Administrative Agent.
“Requisite Class B Lenders” means one or more Class B Lenders having or holding
Class B Exposure and representing more than 50% of the sum of the aggregate
Class B Exposure of all Class B Lenders.
“Requisite Lenders” means (a) until the Maturity Date shall have occurred and
all Class A Loans and all other Obligations owing to the Class A Lenders have
been paid in full in cash, the Requisite Class A Lenders and (b) thereafter, the
Requisite Class B Lenders.
“Reserve Account” means a Deposit Account with account number 014-19647
maintained with the Controlled Account Bank in the name of Company.
“Reserve Account Funding Amount” means, on any day, the excess, if any, of (a)
the product of (i) 1.0% and (ii) the aggregate principal balance of the Class A
Loans and the Class B Loans, over (b) the amount then on deposit in the Reserve
Account.
“Responsible Officer” means, when used with respect to any Person, any officer
of such Person (who, in the case of the Paying Agent, Collateral Agent and
Custodian, is in the corporate trust office of such Person), including any
president, vice president, executive vice president, assistant vice president,
treasurer, secretary, assistant secretary or any other officer thereof
customarily performing functions similar to those performed by the individuals
who at the time shall be such officers, respectively, or to whom any matter is
referred because of such officer’s knowledge of or familiarity with the
particular subject and, in each case, having direct responsibility for the
administration of this Agreement and the other Credit Documents to which such
Person is a party.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding


31



--------------------------------------------------------------------------------

 


warrants, options or other rights to acquire shares of any class of Capital
Stock of Company now or hereafter outstanding.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor's Financial
Services LLC business, and its permitted successors and assigns.
“Second Highest Concentration Industry Code” means, on any date of
determination, the Industry Code (excluding the Highest Concentration Industry
Code) shared by Receivables Obligors of Eligible Receivables having the highest
aggregate Outstanding Principal Balance.
“Second Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State) in which Receivables Obligors of Eligible Receivables were located as of
the date of origination of such Receivables which has, in the aggregate as of
such date of determination, the highest aggregate Outstanding Principal Balance
as compared to all other such states and territories.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means that certain Security Agreement dated as of the date
hereof between Company and the Collateral Agent, as it may be amended, restated
or otherwise modified from time to time.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.


32



--------------------------------------------------------------------------------

 


“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Agreement” means that certain Servicing Agreement dated as of the
date hereof between Company, Holdings and the Administrative Agent, as it may be
amended, restated or otherwise modified from time to time, and, after the
appointment of any Successor Servicer, the Successor Servicing Agreement to
which such Successor Servicer is a party, as it may be amended, restated or
otherwise modified from time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Fee Payment Amount” means, with respect to any Interest Payment Date,
the sum of (a) the aggregate amount of Servicing Fees payable on such Interest
Payment Date pursuant to Section 2.11(a)(i)(B) or Section 2.11(b)(i)(B), and (b)
the aggregate amount of Backup Servicing Fees payable on such Interest Payment
Date pursuant to Section 2.11(a)(ii)(A) or Section 2.11(b)(ii)(A).
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Transition Expenses” means all reasonable, out-of-pocket costs and
expenses actually incurred by the Successor Servicer in connection with the
assumption of servicing of the Pledged Receivables by a Successor Servicer after
the delivery of a Termination Notice to the Servicer.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit F‑2.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (c) such entity has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such entity is “solvent”
within the meaning given that term and similar terms under laws applicable to it
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such


33



--------------------------------------------------------------------------------

 


contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Specified Event of Default” means any Event of Default occurring under Sections
7.1(a), (f) or (g).
“Specified State” means any of California, Florida, Georgia, Illinois, New
Jersey, New York, Pennsylvania or Texas.
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Subsequent LOC Advance” means, with respect to any LOC Receivable relating to a
particular OnDeck LOC offered to the related Receivables Obligor, an additional
LOC Receivable representing a subsequent advance under such OnDeck LOC.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Successor Servicer” has the meaning attributed to such term in the Servicing
Agreement.
“Successor Servicing Agreement” has the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicer Expenses” means all reasonable out-of-pocket costs, expenses
and indemnities incurred and documented by the Successor Servicer in connection
with its successor servicing activities and reimbursable by the Company to a
Successor Servicer in accordance with the Successor Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to Sections 1.3 of the Successor Servicing Agreement.


34



--------------------------------------------------------------------------------

 


“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warrant Liability.
“Taxes” means any present or future taxes, levies, imposts, duties, assessments,
fees, deductions, withholdings (including backup withholding) or other charges
imposed, levied, collected, withheld or assessed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Receivable” means a Receivable that is not a LOC Receivable.
“Terminated Lender” has the meaning set forth in Section 2.18.
“Termination Date” means the date on, and as of, which (a) all Loans have been
repaid in full in cash, (b) all other Obligations (other than contingent
indemnification obligations for which demand has not been made) under this
Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Commitments shall have been
permanently reduced to zero.
“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.
“Third Highest Concentration Industry Code” means, on any date of determination,
the Industry Code (excluding the Highest Concentration Industry Code and the
Second Highest Concentration Industry Code) shared by Receivables Obligors of
Eligible Receivables having the highest aggregate Outstanding Principal Balance.
“Third Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State and the Second Highest Concentration State) in which Receivables Obligors
of Eligible Receivables were located as of the date of origination of such
Receivables which has, in the aggregate as of such date of determination, the
highest aggregate Outstanding Principal Balance as compared to all other such
states and territories.
“Three-Month Average Delinquency Ratio” means, on any Interest Payment Date, the
average of the Delinquency Ratios as of the three Determination Dates
immediately preceding such Interest Payment Date.
“Three-Month Weighted Average Excess Spread” means, on any Interest Payment
Date, the average of the Excess Spreads as of the three Determination Dates
immediately preceding such Interest Payment Date.
“Three-Month Average Portfolio Weighted Average Receivable Yield” means, on any
Interest Payment Date, the average of the Portfolio Weighted Average Receivable
Yields as of the three Determination Dates immediately preceding such Interest
Payment Date.


35



--------------------------------------------------------------------------------

 


“Total Utilization of Class A Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class A Loans.
“Total Utilization of Class B Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class B Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Closing Date in connection with
the transactions contemplated by the Credit Documents.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
“Undertakings Agreement” means that certain agreement, dated as of the date
hereof, by and among Holdings, the Company, the lenders party thereto and the
Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and On Deck Score methodology and the
collection policies and procedures of Holdings, in each case in effect as of the
Closing Date and in substantially the form provided to the Administrative Agent
on or prior to the Closing Date, as such policies, procedures, guidelines and
methodologies may be amended from time to time in accordance with Section 6.17.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
“Origination Fee” set forth on the applicable Receivable Agreement.
“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week (and, for the avoidance of doubt, each LOC Receivable shall be
considered a Weekly Pay Receivable hereunder).
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with


36



--------------------------------------------------------------------------------

 


GAAP. Financial statements and other information required to be delivered by
Company to Lenders pursuant to Section 5.1(a) and Section 5.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(d), if applicable). If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either Company, the Requisite Lenders or the Administrative Agent
shall so request, the Administrative Agent, the Lenders and Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP and accounting principles and policies in conformity with
those used to prepare the Historical Financial Statements and (b) Company shall
provide to the Administrative Agent and each Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. If
Administrative Agent, Company and the Administrative Agent cannot agree upon the
required amendments within thirty (30) days following the date of implementation
of any applicable change in GAAP, then all financial statements delivered and
all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Credit Documents shall be prepared,
delivered and made without regard to the underlying change in GAAP. 
1.3    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2.    LOANS
2.1    Loans.
(a)    Commitments.
(i)    During the Commitment Period and provided the Early Amortization Period
is not then occurring, subject to the terms and conditions hereof, including,
without limitation delivery of an updated Borrowing Base Certificate and
Borrowing Base Report pursuant to Section 3.2(a)(i), each Class A Lender
severally agrees to make Class A Loans to Company in an aggregate amount up to
but not exceeding such Class A Lender’s aggregate Class A Commitments; provided
that, no Class A Lender shall make any such Class A Loan or portion thereof to
the extent that, after giving effect to such Class A Loan:


37



--------------------------------------------------------------------------------

 


(A)    the Total Utilization of Class A Commitments exceeds the Class A
Borrowing Base; or
(B)    the Total Utilization of Class B Commitments exceeds the Class B
Borrowing Base; or
(C)    the aggregate outstanding principal amount of the Class A Loans funded by
such Class A Lender under this Section 2.1(a)(i) shall exceed the aggregate
Class A Commitments.
(ii)    During the Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.2(a)(i), each Class
B Lender severally agrees to make Class B Loans to Company in an aggregate
amount up to but not exceeding such Lender’s Class B Commitment; provided that
no Class B Lender shall make any such Class B Loan or portion thereof to the
extent that, after giving effect to such Class B Loan:
(A)     the Total Utilization of Class B Commitments exceeds the Class B
Borrowing Base; or
(B)     the Total Utilization of Class A Commitments exceeds the Class A
Borrowing Base; or
(C)    the aggregate outstanding principal amount of the Class B Loans funded by
such Class B Lender hereunder shall exceed its Class B Commitment.
(b)    Amounts borrowed pursuant to Sections 2.1(a)(i) and (ii) may be repaid
and reborrowed during the Commitment Period, and any repayment of the Loans
(other than (i) pursuant to Section 2.9 (which circumstance shall be governed by
Section 2.9), (ii) on any Interest Payment Date upon which no Event of Default
has occurred and is continuing (which circumstance shall be governed by Section
2.11(a)), or (iii) on a date during the Early Amortization Period or upon which
an Event of Default has occurred and is continuing (which circumstances shall be
governed by Section 2.11(b))) shall be applied as directed by Company, provided
that the Company (A) may not repay the Loans more than two (2) times per week,
(B) must deliver to the Administrative Agent, the Paying Agent and each Class B
Lender a Controlled Account Voluntary Payment Notice pursuant to Section
2.10(c)(vii) in connection with such repayment and (C) each repayment of the
Class A Loans or Class B Loans shall be in a minimum amount of $250,000. Each
Lender’s Commitment, if any, shall expire on the Commitment Termination Date and
all Loans and all other amounts owed hereunder with respect to the Loans and the
Commitments shall be paid in full no later than the Maturity Date. For the
avoidance of doubt, the Company may also at any time or from time to time during
any Early Amortization Period, or any time after the 4th Anniversary Date,
voluntarily prepay the Loans in whole or in part.
(c)    Borrowing Mechanics for Loans.


38



--------------------------------------------------------------------------------

 


(i)    Class A Loans shall be made in an aggregate minimum amount of $250,000,
and Class B Loans shall be made in an aggregate minimum amount of $50,000.
(ii)    Subject to Section 2.1(e), whenever Company desires that Lenders make
Loans, Company shall deliver to Administrative Agent, each Class A Lender, each
Class B Lender, the Paying Agent and the Custodian a fully executed and
delivered Funding Notice no later than 11:00 a.m. (New York City time) at least
two (2) Business Days in advance of the proposed Credit Date. Each such Funding
Notice shall be delivered with a Borrowing Base Certificate reflecting
sufficient Class A Availability and Class B Availability, as applicable, for the
requested Loans and a Borrowing Base Report.
(iii)    Each Lender shall make the amount of its Loan available to the Paying
Agent not later than 1:00 p.m. (New York City time) on the applicable Credit
Date by wire transfer of same day funds in Dollars to the Funding Account, and
the Paying Agent shall remit such funds to the Company not later than 3:00 p.m.
(New York City time) by wire transfer of same day funds in Dollars from the
Funding Account to another account of Company designated in the related Funding
Notice.
(iv)    Company may borrow Class A Loans pursuant to this Section 2.1, purchase
Eligible Receivables pursuant to Section 2.10(c)(vii)(C) and/or repay Class A
Loans pursuant to Section 2.10(c)(vii)(B) no more than two (2) times per week.
Company may borrow Class B Loans pursuant to this Section 2.1 no more than two
(2) times a week.
(d)    Deemed Requests for Loans to Pay Required Payments. All payments of
principal, interest, fees and other amounts payable to Lenders of any Class
under this Agreement or any Credit Document, and amounts required to be funded
into the Reserve Account to maintain the then applicable Reserve Account Funding
Amount, may be paid from the proceeds of Loans of such Class, made pursuant to a
Funding Notice from Company pursuant to Section 2.1(c).
2.2    Pro Rata Shares. All Loans of each Class shall be made by Class A Lenders
or Class B Lenders, as applicable, simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder nor shall any Commitment of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Loan requested hereunder.
2.3    Use of Proceeds. The proceeds of Loans, if any, made on the Closing Date
shall be applied by Company to (a) acquire Eligible Receivables from Holdings
pursuant to the Asset Purchase Agreement and (b) pay Transaction Costs and to
fund the Reserve Account. The proceeds of the Loans made after the Closing Date
shall be applied by Company to (a) finance the acquisition of Eligible
Receivables from Holdings pursuant to the Asset Purchase Agreement, (b) pay
Transaction Costs and ongoing fees and expenses of Company hereunder, (c) make
other payments in accordance with Section 2.11, and (d) in the case of Loans
made pursuant to Section 2.1(d), to make payments of principal, interest, fees
and other amounts owing to the Lenders under the Credit Documents or to fund the
Reserve Account. The proceeds of Loans may also be used to make a Borrower
Distribution in accordance with Section 6.5. No portion of the proceeds of any
Credit


39



--------------------------------------------------------------------------------

 


Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Registers and any Lender’s records, the recordations in the Registers shall
govern absent manifest error.
(b)    Registers.
(i)    Class A Register. The Administrative Agent, acting for this purpose as an
agent of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class A Lenders and the Class A
Commitments and Class A Loans of each Class A Lender from time to time (the
“Class A Register”). The Class A Register shall be available for inspection by
Company or any Class A Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record in the Class A
Register the Class A Commitments and the Class A Loans, and each repayment or
prepayment in respect of the principal amount of the Class A Loans, and any such
recordation shall be conclusive and binding on Company and each Class A Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Class A Lender’s Class A
Commitments or Company’s Obligations in respect of any Class A Loan. Company
hereby designates the entity serving as the Administrative Agent to serve as
Company’s agent solely for purposes of maintaining the Class A Register as
provided in this Section 2.4, and Company hereby agrees that, to the extent such
entity serves in such capacity, the entity serving as the Administrative Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
(ii)    Class B Register. The Class B Agent, acting for this purpose as an agent
of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class B Lenders and the Class B
Commitments and Class B Loans of each Class B Lender from time to time (the
“Class B Register”). The Class B Register shall be available for inspection by
Company or any Class B Lender at any reasonable time and from time to time upon
reasonable prior notice. The Class B Agent shall record in the Class B Register
the Class B Commitments and the Class B Loans, and each repayment or prepayment
in respect of the principal amount of the Class B Loans, and any such
recordation shall be conclusive and binding on Company and each Class B Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such


40



--------------------------------------------------------------------------------

 


recordation, shall not affect any Class B Lender’s Class B Commitments or
Company’s Obligations in respect of any Class B Loan. Company hereby designates
the entity serving as the Class B Agent to serve as Company’s agent solely for
purposes of maintaining the Class B Register as provided in this Section 2.4,
and Company hereby agrees that, to the extent such entity serves in such
capacity, the entity serving as the Class B Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”
(c)    Loan Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Closing Date, or at any time thereafter, Company shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 9.5) on the Closing
Date (or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Class A Loan Note or Class B Loan Note, as
applicable, to evidence such Lender’s Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, (i) the Class A Loans shall accrue
interest daily in an amount equal to the product of (A) the unpaid principal
amount thereof as of such day and (B) the LIBO Rate for such period plus the
Class A Applicable Margin, and (ii) the Class B Revolving Loans shall accrue
interest daily in an amount equal to the rate set forth in any Fee Letter
between the Company and any Class B Revolving Lender.
(b)    In computing interest on any Loan, the date of the making of such Loan or
the first day of an Interest Period applicable to such Loan shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one (1) day’s interest shall be paid on
that Loan. Each Lender shall provide an invoice of the interest accrued and to
accrue to each Interest Payment Date on its Loans not later than 3:00 p.m. (New
York city time) on the Interest Rate Determination Date immediately preceding
such Interest Payment Date.
(c)    Except as otherwise set forth herein, interest on each Loan shall be
payable in arrears (i) on and to each Interest Payment Date; (ii) upon the
request of the Administrative Agent, upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity.
2.6    Fees.
(a)    Company agrees to pay to each Person entitled to payment thereunder by
the Company, in the amounts and at the times set forth in the Fee Letters.
(b)    All fees (other than any fees payable on the Closing Date) referred to in
Section 2.6(a) shall be calculated on the basis of a 360‑day year and the actual
number of days elapsed and shall be payable monthly in arrears on (i) each
Interest Payment Date commencing on the first such date to occur after the
Closing Date, and (ii) on the Maturity Date.


41



--------------------------------------------------------------------------------

 


2.7    Repayment on or Before Maturity Date. Company shall repay (i) the Loans
and (ii) all other Obligations (other than contingent indemnification
obligations for which demand has not been made) under this Agreement and the
other Credit Documents, in each case, in full in cash on or before the Maturity
Date.
2.8    Voluntary Commitment Reductions/Increases.
(a)    Except as set forth in the Undertakings Agreement, Company may, upon not
less than thirty (30) days prior written notice to Administrative Agent and each
Class B Lender (which notice shall be revocable by Company in its sole
discretion at any time up to three (3) Business Days’ prior to such termination
or reduction date, as applicable), at any time and from time to time terminate
in whole or permanently reduce in part the Commitments in an amount up to the
amount by which the Class A Commitments exceed the Total Utilization of Class A
Commitments or the Class B Commitments exceed the Total Utilization of Class B
Commitments, as applicable, in each case at the time of such proposed
termination or reduction; provided, any such partial reduction of the Class A
Commitments shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount and any such partial reduction of
the Class B Commitments shall be in an aggregate minimum amount of $100,000 and
integral multiples of $100,000 in excess of that amount.
(b)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination or reduction and the amount of any partial reduction, and
such termination or reduction of the Commitments shall be effective on the date
specified in Company’s notice and shall reduce the Commitment of each applicable
Class A Lender and/or Class B Lender proportionately to its applicable Pro Rata
Share thereof.
(c)    Company may, on any Business Day upon written notice given to the
Administrative Agent and each of the Lenders, request an increase, on a pro rata
basis, of the Commitments of the Class A Lenders; provided that any such
increase shall be at the sole discretion of the Class A Lenders and shall be
documented pursuant to an amendment hereto between the Class A Lenders providing
such increase, the Administrative Agent and Company.
2.9    Borrowing Base Deficiency. Company shall prepay the Loans within two (2)
Business Days of the earlier of (i) an Authorized Officer or the Chief Financial
Officer (or in each case, the equivalent thereof) of Company becoming aware that
a Borrowing Base Deficiency exists and (ii) receipt by Company of notice from
any Agent or any Lender that a Borrowing Base Deficiency exists, in each case in
an amount equal to such Borrowing Base Deficiency, which shall be applied first,
to prepay the Class A Loans as necessary to cure any Class A Borrowing Base
Deficiency, and, second, to prepay the Class B Loans as necessary to cure any
Class B Borrowing Base Deficiency.
2.10    Controlled Accounts.
(a)    Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a segregated trust account
(the “Funding Account”) maintained


42



--------------------------------------------------------------------------------

 


at the Paying Agent into which proceeds of Loans may be funded at the direction
of Company, Company shall not establish or maintain a Deposit Account or
Securities Account other than a Controlled Account and Company shall not, and
shall cause Servicer not to deposit Collections or proceeds thereof in a
Securities Account or Deposit Account which is not a Controlled Account
(provided, that, inadvertent and non-recurring errors by Servicer in applying
such Collections or proceeds that are promptly, and in any event within two (2)
Business Days after Servicer or Company has (or should have had in the exercise
of reasonable diligence) knowledge thereof, cured shall not be considered a
breach of this covenant). All Collections and proceeds of Collateral shall be
subject to an express trust for the benefit of Collateral Agent on behalf of the
Secured Parties and shall be delivered to Lenders for application to the
Obligations or any other amount due under any other Credit Document as set forth
in this Agreement.
(b)    On or prior to the date hereof, Company shall cause to be established and
maintained, (i) a trust account (or sub-accounts) in the name of Company and
under the sole dominion and control of, the Collateral Agent designated as the
“Collection Account” in each case bearing a designation clearly indicating that
the funds and other property credited thereto are held for Collateral Agent for
the benefit of the Secured Parties and subject to the applicable Securities
Account Control Agreement and (ii) a Deposit Account into which the proceeds of
all Pledged Receivables, including by automatic debit from Receivables Obligors’
operating accounts, shall be deposited in the name of Company designated as the
“Lockbox Account” as to which the Collateral Agent has sole dominion and control
over such account for the benefit of the Secured Parties within the meaning of
Section 9-104(a)(2) of the UCC pursuant to the Lockbox Account Control
Agreement. The Lockbox Account Control Agreement will provide that all funds in
the Lockbox Account will be swept daily into the Collection Account.
(c)    Lockbox System.
(i)    Company has established pursuant to the Lockbox Account Control Agreement
and the other Control Agreements for the benefit of the Collateral Agent, on
behalf of the Secured Parties, a system of lockboxes and related accounts or
deposit accounts as described in Sections 2.10(a) and (b) (the “Lockbox System”)
into which (subject to the proviso in Section 2.10(a)) all Collections shall be
deposited.
(ii)    Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Credit Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the date hereof.
(iii)    Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.


43



--------------------------------------------------------------------------------

 


(iv)    Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of payments on account of Pledged Receivables to be deposited in the Lockbox
System or (B) change any instructions given to any bank or financial institution
which in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.
(v)    Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B) upon the occurrence and during the continuance of an
Event of Default, at the election of the Requisite Lenders, the funds on deposit
in the Lockbox System may be applied as provided in Section 2.11(b).
(vi)    Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Receivables Obligors on account of
Pledged Receivables directly to the Lockbox System. Company agrees (A) to
instruct the Servicer to instruct each Receivables Obligor to make all payments
with respect to Pledged Receivables directly to the Lockbox System and (B)
promptly (and, except as set forth in the proviso to this Section 2.10(c)(vi),
in no event later than two (2) Business Days following receipt) to deposit all
payments received by it on account of Pledged Receivables, whether in the form
of cash, checks, notes, drafts, bills of exchange, money orders or otherwise, in
the Lockbox System in precisely the form in which they are received (but with
any endorsements of Company necessary for deposit or collection), and until they
are so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.
(vii)    So long as no Event of Default has occurred and shall be continuing
(and, with respect to each of clauses (A) and (C) below, so long as no Early
Amortization Period is then occurring), Company or its designee shall be
permitted to direct the investment of the funds from time to time held in the
Collection Account (and, with respect to clauses (B) and (C) below, the Reserve
Account) (A) in Permitted Investments and to sell or liquidate such Permitted
Investments and reinvest proceeds from such sale or liquidation in other
Permitted Investments (but none of the Collateral Agent, the Administrative
Agent or the Lenders shall have liability whatsoever in respect of any failure
by the Controlled Account Bank to do so), with all such proceeds and
reinvestments to be held in the Collection Account; provided, however, that the
maturity of the Permitted Investments on deposit in the Collection Account shall
be no later than the Business Day immediately preceding the date on which such
funds are required to be withdrawn therefrom pursuant to this Agreement, (B) to
repay the Loans in accordance with Section 2.1(b), provided, however, that (w)
in order to effect any such repayment from a Controlled Account, Company shall
deliver to the Administrative Agent, the Paying Agent and each Class B Lender a
Controlled Account


44



--------------------------------------------------------------------------------

 


Voluntary Payment Notice in substantially the form of Exhibit G hereto no later
than 12:00 p.m. (New York City time) on the second Business Day prior to the
date of any such repayment specifying the date of prepayment, the amount to be
repaid per Class and the Controlled Account from which such repayment shall be
made, (x) no more than two (2) repayments of Class A Loans pursuant to Section
2.1 may be made in any calendar week, (y) the minimum amount of any such
repayment on the Loans shall be $250,000, and (z) after giving effect to each
such repayment, an amount equal to not less than the sum of (i) any Reserve
Account Funding Amount and (ii) the aggregate pro forma amount of interest, fees
and expenses projected to be due hereunder and under the Servicing Agreement,
the Backup Servicing Agreement, the Custodial Agreement and the Successor
Servicing Agreement, if any, for the remainder of the applicable Interest
Period, based on the Accrued Interest Amount on such date and a projection of
the interest to accrue on the Loans during the remainder of the applicable
Interest Period using the same assumptions as are contained in the calculation
of the Accrued Interest Amount, and the Total Utilization of Class A Commitments
and the Total Utilization of Class B Commitments on such date (after giving
effect to such repayments), shall remain in the Controlled Accounts, or (C) to
purchase additional Eligible Receivables pursuant to the terms and conditions of
the Asset Purchase Agreement, provided, that a Borrowing Base Certificate
(evidencing sufficient Availability after giving effect to the release of
Collections and the making of any Loan being made on such date and that after
giving effect to the release of Collections, no event has occurred and is
continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent, the Custodian and each Class B Lender no later than 11:00 a.m. (New York
City time) at least two (2) Business Days in advance of any such proposed
purchase or release, (x) if such purchase of Eligible Receivables were being
funded with Loans, the conditions for making such Loans on such date contained
in Section 3.2(a)(iii) and Section 3.2(a)(vi) would be satisfied as of such
date, and provided further, that if such withdrawal from the applicable
Controlled Account does not occur simultaneously with the making of a Loan by
the Lenders hereunder pursuant to the delivery of a Funding Notice, such
withdrawal shall be considered a “Loan” solely for purposes of Section
2.1(c)(iv), (y) no more than two (2) borrowings of each of Class A Loans and
Class B Loans pursuant to Section 2.1 may be made in any calendar week and (z)
after giving effect to such release, an amount equal to not less than the sum of
(i) any Reserve Account Funding Amount and (ii) the aggregate pro forma amount
of interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Loans during the remainder of the
applicable Interest Period using the same assumptions as are contained in the
calculation of the Accrued Interest Amount, and the Total Utilization of Class A
Commitments and the Total Utilization of Class B Commitments on such date shall
remain in the Controlled Accounts.
(viii)    All income and gains from the investment of funds in the Collection
Account shall be retained in the Collection Account, until each Interest Payment
Date, at


45



--------------------------------------------------------------------------------

 


which time such income and gains shall be applied in accordance with Section
2.11(a) or (b) (or, if sooner, until utilized for a repayment pursuant to
Section 2.10(c)(vii)(B) or a purchase of additional Eligible Receivables
pursuant to Section 2.10(c)(vii)(C)), as the case may be. As between Company and
Collateral Agent, Company shall treat all income, gains and losses from the
investment of amounts in the Collection Account as its income or loss for
federal, state and local income tax purposes.
(d)    Reserve Account. On or prior to the Closing Date, Company shall cause to
be established and maintained a Deposit Account in the name of Company
designated as the “Reserve Account” as to which the Collateral Agent has control
over such account for the benefit of the Lenders within the meaning of Section
9-104(a)(2) of the UCC pursuant to the Blocked Account Control Agreement. The
Reserve Account will be funded with (i) funds available therefor pursuant to
Section 2.11(a), and (ii) at the written direction of Company, proceeds of Loans
as described in Section 2.1(d). At any time after the giving of a Termination
Notice by the Administrative Agent, the Paying Agent shall, at the written
direction of the Administrative Agent, withdraw up to $100,000 from the Reserve
Account to pay Servicing Transition Expenses (provided, for the avoidance of
doubt, only one such withdrawal may be made from the Reserve Account to pay
Servicing Transition Expenses). If any Interest Payment Date is during the
continuance of an Event of Default or following the occurrence of an Early
Amortization Event, the Paying Agent shall, at the written direction of the
Administrative Agent, transfer into the Collection Account for application on
such Interest Payment Date in accordance with Section 2.11(b) all amounts in the
Reserve Account.
2.11    Application of Proceeds.
(a)    Application of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date), the Termination Date has
not yet occurred and any Early Amortization Period is not then occurring, on
each Interest Payment Date, all amounts in the Collection Account and all
amounts (if any) in the Reserve Account in excess of the Reserve Account Funding
Amount as of such day shall be applied by the Paying Agent based on the Monthly
Servicing Report as follows:
(i)    first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to clause (xiii) below;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent under the Credit Documents; (E) to Collateral
Agent to pay any costs, fees or indemnities then due and owing to Collateral
Agent under the Credit Documents; and (F) to Paying Agent to pay any costs, fees
or


46



--------------------------------------------------------------------------------

 


indemnities then due and owing to Paying Agent under the Credit Documents;
provided, however, that the aggregate amount of costs, fees or indemnities
payable to the Backup Servicer, Administrative Agent, the Custodian, the
Collateral Agent, the Controlled Account Bank (in respect of the Controlled
Accounts) and the Paying Agent pursuant to this clause (ii) shall not exceed
$350,000 in any Fiscal Year;
(iii) third, on a pari passu basis, (A) to the Servicer, to pay any accrued and
unpaid Servicing Fees, and (B) if a Successor Servicer has been appointed, any
Successor Servicer Expenses then due and owing, provided, however, that the
aggregate amount of Successor Servicer Expenses payable to a Successor Servicer
pursuant to this clause (iii) shall not exceed $175,000 in any Fiscal Year;
(iv)    fourth, to the Administrative Agent for further distribution on a pro
rata basis to the Class A Lenders to pay costs, fees, and accrued interest for
the Interest Period most recently ended (calculated in accordance with Section
2.5(a)) on the Class A Loans and expenses payable pursuant to the Credit
Documents;
(v)    fifth, to the Class B Agent for further distribution on a pro rata basis
to the Class B Lenders to pay costs, fees, and accrued interest for the Interest
Period most recently ended (calculated in accordance with Section 2.5(a)) on the
Class B Loans and expenses payable pursuant to the Credit Documents;
(vi)    sixth, to the Administrative Agent for further distribution on a pro
rata basis to the Class A Lenders, (A) prior to the 4th Anniversary Date, in an
amount necessary to reduce any Class A Borrowing Base Deficiency to zero, or (B)
after the 4th Anniversary Date, in an amount equal to the greater of (1) an
amount necessary to reduce any Class A Borrowing Base Deficiency to zero, and
(2) all Collections received during the immediately preceding Monthly Period
that were applied by the Servicer to reduce the Outstanding Principal Balance of
the Pledged Receivables in accordance with the Servicing Agreement;
(vii)    seventh, after the 4th Anniversary Date, to the Administrative Agent
for further distribution on a pro rata basis to the Class A Lenders in an amount
necessary to reduce the Regular Am Payment Date BB Deficiency to zero;
(viii)    eighth, to the Class B Agent for further distribution on a pro rata
basis to the Class B Lenders, (A) prior to the 4th Anniversary Date, in an
amount necessary to reduce any Class B Borrowing Base Deficiency to zero, or (B)
after the 4th Anniversary Date, in an amount equal to the greater of (1) an
amount necessary to reduce any Class B Borrowing Base Deficiency to zero, and
(2) all Collections received during the immediately preceding Monthly Period
that were applied by the Servicer to reduce the Outstanding Principal Balance of
the Pledged Receivables in accordance with the Servicing Agreement, less any
such amounts applied in repayment of the Class A Loans pursuant to Section
2.11(a)(vi)(B)(2) above;


47



--------------------------------------------------------------------------------

 


(ix)    ninth, to the Reserve Account an amount (if any) equal to any Reserve
Account Funding Amount;
(x)    tenth, on a pari passu basis, to pay to (A) Administrative Agent, Backup
Servicer, Custodian, Paying Agent, Collateral Agent, and the Controlled Account
Bank any costs, fees or indemnities not paid in accordance with clause (ii)
above, and (B) to any Successor Servicer, any accrued and unpaid (1) Servicer
Transition Expenses and (2) Successor Servicer Expenses not paid in accordance
with clause (iii) above;
(xi)    eleventh, to pay all other Obligations or any other amount then due and
payable hereunder;
(xii)    twelfth, at the election of Company, on a pro rata basis, to the
Administrative Agent for further distribution to the Class A Lenders and the
Class B Lenders, as applicable, to repay the principal of the Loans; and
(xiii)    thirteenth, provided that no Borrowing Base Deficiency would occur
after giving effect to such distribution, any remainder to Company or as Company
shall direct consistent with Section 6.5.
(b)    Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default or during any Early Amortization
Period, on each Interest Payment Date, all amounts in the Collection Account and
Reserve Account shall be applied by the Paying Agent based on the Monthly
Servicing Report as follows:
(i)    first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to Section 2.11(a)(i) or
2.11(a)(xiii) above;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent under the Credit Documents; (E) to Collateral
Agent to pay any costs, fees or indemnities then due and owing to Collateral
Agent under the Credit Documents; and (F) to Paying Agent to pay any costs, fees
or indemnities then due and owing to Paying Agent under the Credit Documents;
provided, however, that during any Early Amortization Period (other than an
Early Amortization Period caused by the Early Amortization Event in clause (j)
of Appendix E) or during the continuance or the occurrence of an Event of
Default under Section 7.1(a)(i), the aggregate amount of costs, fees or
indemnities payable to the Backup Servicer, Administrative Agent, the Custodian,
the Collateral Agent, the Controlled Account Bank (in respect of the Controlled
Accounts) and the Paying Agent pursuant to this clause (ii) shall not exceed
$350,000 in any Fiscal Year;


48



--------------------------------------------------------------------------------

 


(iii)    third, on a pari passu basis, (A) to the Servicer, to pay any accrued
and unpaid Servicing Fees, and (B) if a Successor Servicer has been appointed,
Successor Servicer Expenses then due and owing, provided, however, that during
any Early Amortization Period or during the continuance or the occurrence of an
Event of Default under Section 7(a)(i), the aggregate amount of Successor
Servicer Expenses payable to a Successor Servicer pursuant to this clause (iii)
shall not exceed $175,000 in any Fiscal Year;
(iv)    fourth, to the Administrative Agent for further distribution on a pro
rata basis to the Class A Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class A Loans and expenses
payable pursuant to the Credit Documents;
(v)    fifth, to the Class B Agent for further distribution on a pro rata basis
to the Class B Lenders to pay costs, fees, and accrued interest (calculated in
accordance with Section 2.5(a)) on the Class B Loans and expenses payable
pursuant to the Credit Documents;
(vi)    sixth, to the Administrative Agent for further distribution on a pro
rata basis to the Class A Lenders until the Class A Loans are paid in full;
(vii)    seventh, to the Class B Agent for further distribution on a pro rata
basis to the Class B Lenders until the Class B Loans are paid in full;
(viii)    eighth, on a pari passu basis, to pay to (A) Administrative Agent,
Backup Servicer, Custodian, Paying Agent, Collateral Agent, and the Controlled
Account Bank any costs, fees or indemnities not paid in accordance with clause
(ii) above and (B) to any Successor Servicer, any accrued and unpaid (1)
Servicer Transition Expenses and (2) Successor Servicer Expenses not paid in
accordance with clause (iii) above;
(ix)    ninth, to pay all other Obligations or any other amount then due and
payable hereunder; and
(x)    tenth, any remainder to Company.
2.12    General Provisions Regarding Payments.
(a)    All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 12:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any repayment made pursuant to Section
2.10(c)(vii)(B) or any application of funds by Paying Agent pursuant to Section
2.11 on any Interest Payment Date shall be deemed for all purposes to have been
made in accordance with the deadlines and payment requirements described in this
Section 2.12).


49



--------------------------------------------------------------------------------

 


(b)    All payments in respect of the principal amount of any Loan (other than,
unless requested by the Administrative Agent, voluntary prepayments of Loans or
payments pursuant to Section 2.9) shall be accompanied by payment of accrued
interest on the principal amount being repaid or prepaid.
(c)    Paying Agent shall promptly distribute to each Class A Lender and each
Class B Lender, at such address as such Lender shall indicate in writing, the
applicable Pro Rata Share of each such Lender of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due with
respect thereto, including, without limitation, all fees payable with respect
thereto, to the extent received by Paying Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(e)    Except as set forth in the proviso to Section 2.12(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non‑conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non‑conforming. Any non‑conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate otherwise applicable to such
paid amount from the date such amount was due and payable until the date such
amount is paid in full.
2.13    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided herein or in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set‑off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents,
or otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
such Lender would be entitled pursuant to this Agreement (after giving effect to
the priority of payments determining application of payments to the Class A
Lenders and the Class B Lenders, respectively), then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent, Paying
Agent and each Lender of the receipt of such payment and (b) apply a portion of
such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by
such seller of its portion of such payment) in the Aggregate


50



--------------------------------------------------------------------------------

 


Amounts Due to the other Lenders so that the recovery of such Aggregate Amounts
Due shall be shared by the applicable Lenders in proportion to the Aggregate
Amounts Due to them pursuant to this Agreement; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
2.14    Increased Costs; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.15 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi‑Governmental Authority
(whether or not having the force of law): (i) subjects such Recipient (or its
applicable lending office) to any additional Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Affected Party (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC or other insurance or charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Party; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Affected Party (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Affected Party of agreeing to
make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent)


51



--------------------------------------------------------------------------------

 


a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Affected Party under this
Section 2.14(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Affected Party shall
have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Closing
Date, has or would have the effect of reducing the rate of return on the capital
of such Affected Party or any company controlling such Affected Party as a
consequence of, or with reference to, such Affected Party’s Loans or
Commitments, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Affected Party or such
controlling company could have achieved but for such adoption, effectiveness,
phase‑in, applicability, change or compliance (taking into consideration the
policies of such Affected Party or such controlling company with regard to
capital adequacy), then from time to time, within five (5) Business Days after
receipt by Company from such Affected Party of the statement referred to in the
next sentence, Company shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party or such controlling company on
an after‑tax basis for such reduction. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.14(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. For the avoidance of doubt, subsections (i) and (ii) of this
Section 2.14 shall apply, without limitation, to all requests, rules, guidelines
or directives concerning liquidity and capital adequacy issued by any
Governmental Authority (x) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as amended to
the date hereof and from time to time hereafter, and any successor statute and
(y) in connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.
(c)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.14
shall not constitute a waiver of such Affected Party's right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.14 for any
increased costs incurred or reductions suffered more than one hundred twenty
(120) days prior to the date that such Affected Party notifies Company of the
matters giving rise to such increased costs or reductions and of such Affected
Party's intention to claim compensation therefor.


52



--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary in this Agreement, (i) if at any time
any Affected Party demands compensation pursuant to the foregoing provisions of
this Section 2.14, then the Company may at its discretion from and after the
date of such demand voluntarily terminate in whole the Commitments hereunder
without the payment of any prepayment premium of any sort, and (ii) with respect
to any Affected Party, the Company shall not be required to pay any increased
costs under this Section 2.14 if the payment of such increased cost would cause
the Company’s all-in cost of borrowing hereunder, for the applicable period to
be in excess of the LIBO Rate plus 10.00%.
2.15    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. Subject to Section 2.15(b), all sums
payable by Company hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
(b)    Withholding of Taxes. If Company or any other Person is required by law
to make any deduction or withholding on account of any Tax from any sum paid or
payable by Company to any Recipient under any of the Credit Documents:
(i) Company shall notify Paying Agent of any such requirement or any change in
any such requirement as soon as Company becomes aware of it; (ii) Company or the
Paying Agent shall make such deduction or withholding and pay any such Tax to
the relevant Governmental Authority before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Paying Agent or such
Recipient, as the case may be) on behalf of and in the name of Paying Agent or
such Recipient; (iii) if such Tax is an Indemnified Tax, the sum payable by
Company in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (and any withholdings imposed
on additional amounts payable under this paragraph), such Recipient receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
(30) days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Company
shall deliver to Paying Agent evidence, reasonably satisfactory to the Paying
Agent of such deduction, withholding or payment and of the remittance thereof to
the relevant taxing or other authority. Each party hereto agrees that the Paying
Agent and Company have the right to withhold on payments (without any
corresponding gross-up) where a party fails to comply with the documentation
requirements set forth in Section 2.15(e). Upon request from the Paying Agent,
the Company will provide such additional information that it may have to assist
the Paying Agent in making any withholdings or informational reports.
(c)    Indemnification by Company. Company shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (other


53



--------------------------------------------------------------------------------

 


than any penalties and interest resulting from the gross negligence or willful
misconduct of any such Recipient or penalties and interest arising more than one
hundred eighty (180) days after such Recipient knew or should have known of such
Indemnified Tax) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that if Company reasonably believes that such Taxes were not correctly or
legally asserted, such Recipient will use reasonable efforts to cooperate with
Company to obtain a refund of such Taxes (at the sole expense of the Company
which shall be repaid to the Company in accordance with Section 2.15(g)) so long
as such efforts would not, in the sole determination of such Recipient, result
in any additional out-of-pocket costs or expenses not reimbursed by Company or
be otherwise materially disadvantageous to such Recipient. A certificate as to
the amount of such payment or liability delivered to Company by a Recipient
(with a copy to the Paying Agent), or by the Paying Agent on its own behalf or
on behalf of a Recipient, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligations of Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Exemption or Reduced Rate From U.S. Withholding Tax.
(i)    Each Lender and the Administrative Agent that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to Paying Agent and the Company,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Company or Paying Agent (each in the reasonable exercise of its discretion),
(A) two original copies of Internal Revenue Service Form W‑8BEN, W-8BEN-E,
W-8ECI or W-8IMY, as applicable (with appropriate attachments) (or any successor
forms), properly completed and duly executed by such the Administrative Agent or
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested


54



--------------------------------------------------------------------------------

 


by Company or the Paying Agent to establish that the Administrative Agent or
such Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to any
payments to Administrative Agent or such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (B) if such the
Administrative Agent or such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8IMY or W‑8ECI pursuant to clause (A) above and is
relying on the “portfolio interest exception”, a Certificate Regarding Non-Bank
Status together with two original copies of Internal Revenue Service Form W-8BEN
or W-8BEN-E, as applicable (or any successor form), properly completed and duly
executed by the Administrative Agent or such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company or the Paying Agent to establish that the Administrative Agent or
such Lender is not subject, or is eligible for a reduction in the rate of, to
deduction or withholding of United States federal income tax with respect to any
payments to the Administrative Agent or such Lender of interest payable under
any of the Credit Documents. The Administrative Agent and each Lender required
to deliver any forms, certificates or other evidence with respect to United
States federal income tax withholding matters pursuant to this Section
2.15(e)(i) or Section 2.15(e)(ii) hereby agrees, from time to time after the
initial delivery by the Administrative Agent or such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that the Administrative Agent or such Lender
shall promptly deliver to Company and the Paying Agent two new original copies
of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8IMY, or W‑8ECI, or, if
relying on the “portfolio interest exception”, a Certificate Regarding Non-Bank
Status and two original copies of Internal Revenue Service Form W‑8BEN or
W-8BEN-E, as applicable (or any successor form), as the case may be, properly
completed and duly executed by the Administrative Agent or such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Company or Paying Agent to confirm or establish that the
Administrative Agent or such Lender is not subject to, or is eligible for a
reduction in the rate of, deduction or withholding of United States federal
income tax with respect to payments to the Administrative Agent or such Lender
under the Credit Documents, or notify Paying Agent and Company of its inability
to deliver any such forms, certificates or other evidence.
(ii)    Any Lender and the Administrative Agent that is a U.S. Person shall
deliver to Company and the Paying Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement on the Closing Date or pursuant to
an Assignment Agreement (and from time to time thereafter upon the reasonable
request of Company or the Paying Agent), executed originals of IRS Form W-9, or
any subsequent versions or successor to such form, certifying that such Lender
is a U.S. Person and exempt from U.S. federal backup withholding tax.
(iii)    If a payment made to the Administrative Agent or a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if


55



--------------------------------------------------------------------------------

 


the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), the
Administrative Agent or such Lender shall deliver to Company and the Paying
Agent at the time or times reasonably requested by Company or the Paying Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Company or the Paying Agent as may be
necessary for Company and the Paying Agent to comply with their obligations
under FATCA and to determine that the Administrative Agent or such Lender has
complied with the Administrative Agent’s or such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(e)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iv)    On or before it becomes a party to this Agreement, if Administrative
Agent is a U.S. Person, it shall deliver to Company (in such number as shall be
requested by the recipient) executed copies of IRS Form W-9, or any subsequent
versions or successor to such form, certifying that it is exempt from U.S.
federal backup withholding. Notwithstanding anything to the contrary, nothing in
this Section 2.15(e)(iv) shall require Administrative Agent to deliver any
documentation that it is not legally eligible to deliver as a result of any
change in law after the date hereof. Administrative Agent, and any successor or
supplemental Administrative Agent that is not a U.S. Person, shall deliver to
Company (in such number as shall be requested by the recipient) executed copies
of IRS Form W-8IMY certifying that it is a “U.S. Branch” and that the payments
are not effectively connected with the conduct of a trade or business in the
United States and that it is using such form as evidence of its agreement with
Company to be treated as a U.S. Person with respect to such Payments (and
Company and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. Person with respect to such payments as contemplated by Treasury
Regulations Section 1.1441-1(b)(2)(iv)(A)).
(v)    To the extent that a Class B Agent is appointed hereunder, the Class B
Agent shall deliver to the Paying Agent and the Company such information as is
required to be delivered by the Administrative Agent pursuant to this Section
2.15.
(f)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of the
indemnity payments made under this Section with respect to Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the


56



--------------------------------------------------------------------------------

 


relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.15(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.15(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.15(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.15(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
2.16    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Party or that would
entitle such Lender to receive payments under Section 2.14 and/or Section 2.15,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the additional amounts which would
otherwise be required to be paid to such Lender pursuant to 2.14 and/or 2.15
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.16 unless Company agrees to
pay all reasonable and incremental expenses incurred by such Lender as a result
of utilizing such other office as described above. A certificate as to the
amount of any such expenses payable by Company pursuant to this Section 2.16
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Company (with a copy to Administrative Agent) shall
be conclusive absent manifest error.
2.17    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Loan (in each case,
a “Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit Documents; (b) to the extent
permitted by applicable law, until such time as the Default Excess, if any, with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Loans shall be applied to the Loans of other Lenders
of the applicable Class as if such Defaulting Lender had no Loans outstanding
and the Exposure of such Defaulting Lender were zero, and (ii) any mandatory
prepayment of the Loans of the applicable


57



--------------------------------------------------------------------------------

 


Class shall be applied to the Loans of other Lenders (but not to the Loans of
such Defaulting Lender) of such Class as if such Defaulting Lender had funded
all Defaulted Loans of such Class of such Defaulting Lender, it being understood
and agreed that Company shall be entitled to retain any portion of any mandatory
prepayment of the Loans of the applicable Class that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); and (c) the Total Utilization of Class A Commitments or the Total
Utilization of Class B Commitments, as applicable, as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.17, performance by Company of its obligations hereunder and the
other Credit Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.17. The rights and
remedies against a Defaulting Lender under this Section 2.17 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default and which Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default or
violation of Section 8.5(c).
2.18    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.14 and/or Section 2.15, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five (5)
Business Days after Company’s request for such withdrawal; or (b) (i) any Lender
shall become a Defaulting Lender, (ii) the Default Period for such Defaulting
Lender shall remain in effect, and (iii) such Defaulting Lender shall fail to
cure the default as a result of which it has become a Defaulting Lender within
five (5) Business Days after Company’s request that it cure such default; or (c)
in connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.4(b), the consent of Administrative Agent and Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non‑Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased‑Cost Lender, Defaulting Lender or
Non‑Consenting Lender (the “Terminated Lender”), Company may, by giving written
notice to any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees identified by Company (each a “Replacement Lender”) in
accordance with the provisions of Section 9.5; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to the Terminated Lender and, if
applicable, such other Lenders, an amount equal to the sum of (A) an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the Terminated Lender and, if applicable, such other Lenders, and (B) an amount
equal to all accrued, but theretofore unpaid fees owing to such Terminated
Lender and, if applicable, such other Lenders, pursuant to Section 2.6; (2) on
the date of such assignment, Company shall pay any amounts payable to such
Terminated Lender and, if applicable, such other Lenders pursuant to Section
2.14 and/or Section 2.15 and any other amounts due to such Terminated Lender
and, if applicable, such other Lenders; and (3) in the event such Terminated
Lender is an Increased-Cost Lender, such assignment will result in a reduction
in any claims for payments under Section 2.14 and/or Section 2.15, as
applicable, and (4) in the event such Terminated Lender is a Non‑Consenting


58



--------------------------------------------------------------------------------

 


Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non‑Consenting
Lender. Upon the prepayment of all amounts owing to any Terminated Lender and,
if applicable, such other Lenders and the termination of such Terminated
Lender’s Commitments and, if applicable, the Commitments of such other Lenders,
such Terminated Lender and, if applicable, such other Lenders shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender and, if applicable, such other Lenders to indemnification
hereunder shall survive as to such Terminated Lender and such other Lenders.
2.19    The Paying Agent. The Lenders hereby appoint Deutsche Bank Trust Company
Americas as the initial Paying Agent. All payments of amounts due and payable in
respect of the Obligations that are to be made from amounts withdrawn from the
Collection Account pursuant to Section 2.11 shall be made by the Paying Agent
based on the Monthly Servicing Report.
(a)    The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent and each Lender notice of any default by
the Company in the making of any payment required to be made with respect to the
Obligations of which it has actual knowledge;
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(b)    Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Lenders with the prior written consent of the Company.
(c)    The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.11


59



--------------------------------------------------------------------------------

 


and such indemnity shall survive the termination of this Agreement and the
resignation or removal of the Paying Agent.
(d)    The Paying Agent undertakes to perform such duties, and only such duties,
as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.
(e)    The Paying Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the direction or request of the Administrative
Agent, or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction, no longer subject to appeal
or review. Notwithstanding anything herein to the contrary: (i) only the
Administrative Agent is entitled to direct, or provide any request or consent
to, the Collateral Agent and the Paying Agent with regard to any actions to be
taken by the Collateral Agent or the Paying Agent under the Credit Documents and
the Collateral Agent and the Paying Agent has no obligation to act at the
direction, request or consent of the Lenders, (ii) the Paying Agent and the
Collateral Agent shall not be responsible or liable for determining whether the
Administrative Agent received sufficient Lender consent or direction in
providing any direction, request or consent to the Collateral Agent or the
Paying Agent and (iii) the Paying Agent and the Collateral Agent shall not be
responsible or liable for any actions taken pursuant to any direction, request
or consent of the Administrative Agent.
(f)    The Paying Agent shall not be charged with knowledge of any Default or
Event of Default, unless an authorized officer of the Paying Agent obtains
actual knowledge of such event or the Paying Agent receives written notice of
such event from the Company, the Servicer or the Administrative Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent shall not constitute notice or actual or
constructive knowledge of any Default or Event of Default, contained therein.
(g)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.
(h)    The Paying Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate of an Authorized Officer, any
Monthly Servicing Report, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.
(i)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such


60



--------------------------------------------------------------------------------

 


counsel, selected with due care, shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the Paying
Agent in good faith and in accordance therewith.
(j)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, at the request, order or direction of the Administrative Agent or any
Agent pursuant to the provisions of this Agreement, unless the Administrative
Agent, on behalf of the Secured Parties, or such Agent shall have offered to the
Paying Agent security or indemnity satisfactory to it against the costs,
expenses and liabilities that may be incurred therein or thereby.
(k)    Except as otherwise expressly set forth in Section 2.20, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Administrative Agent; provided, that if the
payment within a reasonable time to the Paying Agent of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation
shall be, in the opinion of the Paying Agent, not reasonably assured by the
Company, the Paying Agent may require reasonable indemnity against such cost,
expense or liability as a condition to so proceeding. The reasonable expense of
every such examination shall be paid by the Company or, if paid by the Paying
Agent, shall be reimbursed by the Company to the extent of funds available
therefor pursuant to Section 2.11.
(l)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Company, the Servicer, any Agent, any Lender or
any other Person.
(m)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
(n)    The Paying Agent does not assume and shall have no responsibility for,
and makes no representation as to, monitoring the value or sufficiency of any
Collateral.
(o)    If the Paying Agent shall at any time receive conflicting instructions
from the Administrative Agent and the Company or the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Paying Agent shall follow the
instructions of the Administrative Agent. The Paying Agent may rely upon the
validity of documents delivered to it, without investigation as to their
authenticity or legal effectiveness, and the parties to this Agreement will hold
the Paying Agent harmless from any claims that may arise or be asserted against
the Paying Agent because of the invalidity of any such documents or their
failure to fulfill their intended purpose.


61



--------------------------------------------------------------------------------

 


(p)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.
(q)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent (reasonably
acceptable to the Administrative Agent and, so long as no Event of Default is
then existing, the Company) shall have accepted appointment by the Lenders as
Paying Agent, pursuant hereto and shall have agreed to be bound by the terms of
this Agreement; or (ii) be removed at any time by written demand of the
Requisite Lenders, delivered to the Paying Agent, the Company and the Servicer.
In the event of such termination or removal, the Lenders and, so long as no
Event of Default is then existing, with the consent of the Company, shall
appoint a successor paying agent. If, however, a successor paying agent is not
appointed by the Lenders within ninety (90) days after the giving of notice of
resignation or removal, the Paying Agent may petition a court of competent
jurisdiction for the appointment of a successor Paying Agent.
(r)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.
(s)    The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent actually incurred in connection with
the succession of any successor Paying Agent including in transferring any funds
in its possession to the successor Paying Agent.


62



--------------------------------------------------------------------------------

 


(t)    The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Collection Account or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.
(u)    If the Paying Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions from any of the parties hereto pursuant
to this Agreement which, in the reasonable opinion of the Paying Agent, are in
conflict with any of the provisions of this Agreement, the Paying Agent shall be
entitled (without incurring any liability therefor to the Company or any other
Person) to (i) consult with outside counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.
(v)    The Paying Agent shall incur no liability nor be responsible to Company
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.
(w)    The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Paying Agent shall not be responsible for any misconduct or negligence on the
part of or for the supervision of any agent or attorney appointed with due care
by it hereunder.
(x)    The Lenders hereby authorize and direct the Paying Agent, the Collateral
Agent and the Custodian, as applicable, to execute and deliver the Security
Agreement and any other Credit Document to which the Paying Agent, Custodian or
the Collateral Agent is a party.
2.20    Duties of Paying Agent.
(a)    Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.10(c)(vii)(B) or Section 2.10(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the ending Eligible Portfolio Outstanding Principal Balance set
forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables provided to the Paying Agent by the
Servicer


63



--------------------------------------------------------------------------------

 


pursuant to Section 4.2 of the Custodial Agreement as the number of Pledged
Receivables for which the Custodian holds a Receivables File pursuant to the
Custodial Agreement and identify any discrepancy;
(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Borrowing Base Report as the amount
on deposit in the Collection Account with the amount shown on deposit in the
Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;
(v)    in the case of a Borrowing Base Report delivered pursuant to Section
2.10(c)(vii)(B) or Section 2.10(c)(vii)(C), recalculate the amount set forth in
such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;
(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, is the amount set forth in
such Borrowing Base Request as the estimated amount of accrued interest and fees
and identify any discrepancy;
(vii)    recalculate the Class A Availability and the Class B Availability,
based on the Class A Borrowing Base and the Class B Borrowing Base set forth in
such Borrowing Base Report and the Total Utilization of Class A Commitments and
the Total Utilization of Class B Commitments set forth in the Paying Agent’s
records and identify any discrepancies;
(viii)    in the case of a Borrowing Base Report delivered pursuant to Section
3.2(a)(i), (A) confirm that the Class A Loans requested in the related Funding
Request are not greater than the Class A Availability and the amount of Class B
Loans requested in the related Funding Request are not greater than the Class B
Availability and (B) confirm that, after giving effect to such Loans, the Total
Utilization of Class A Loans will not exceed the Class A Commitments and the
Total Utilization of Class B Loans will not exceed the Class B Commitments; and
(ix)    notify the Administrative Agent and the Lenders of the results of such
review.
(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;


64



--------------------------------------------------------------------------------

 


(ii)    confirm the aggregate repayments of Loans during the period covered by
the Monthly Servicing Report set forth therein with the Borrowing Base Reports
delivered to Paying Agent pursuant to Section 2.10(c)(vii)(B) during such period
and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;
(iv)    compare the amount of accrued and unpaid interest and unused fees
payable to the Class A Lenders and the amount of accrued and unpaid interest and
unused fees payable to the Class B Lenders, respectively, set forth therein to
the amounts set forth in the related invoices received by Paying Agent and
identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;
(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Class A Availability and the Class B Availability based
on the Class A Borrowing Base and the Class B Borrowing Base set forth therein
and the Total Utilization of Class A Commitments and the Total Utilization of
Class B Commitments set forth in the Paying Agent’s records and identify any
discrepancies; and
(xi)    notify the Administrative Agent and the Lenders of the results of such
review.
(c)    The Paying Agent shall maintain the list of Direct Competitors described
in clause (a) of the definition of “Direct Competitor”, and upon receipt of any
update to such list made in accordance with such definition, the Paying Agent
shall promptly notify the Administrative


65



--------------------------------------------------------------------------------

 


Agent and each Lender of such update, which updated list will become effective
immediately. Thereafter, the Paying Agent shall maintain the list of Competitors
so updated.
(d)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Section 2.20(a) and (b) is to compare or
confirm information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.20 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be. Paying Agent’s sole responsibility with respect to the
obligations set forth in Section 2.20(c) is to maintain and provide notice of
updates to the list described therein as required by the terms of such Section.
2.21    Collateral Agent.
(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.


(b)    In addition to Section 2.21(a), the Collateral Agent shall be entitled to
the following additional protections:


(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, re-filing or re-depositing of any thereof, (B)
to see to any insurance, or (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral;


(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (B) taking any necessary steps to
preserve rights against any Person with respect to any Collateral, or (C) taking
any action to protect against any diminution in value of the Collateral;


(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Credit Document, (B) if such action
is not provided for in this Agreement or any other Credit Document, (C) if, in
connection with the taking of any such action hereunder, under any other Credit
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the Lenders
against


66



--------------------------------------------------------------------------------

 


any and all risk of nonpayment, liability and expense that may be incurred by
it, its agents or its counsel by reason of taking or continuing to take any such
action, or (D) if the Collateral Agent would be required to make payments on
behalf of the Lenders pursuant to its obligations as Collateral Agent hereunder,
it does not first receive from the Lenders sufficient funds for such payment;


(iv)    The Collateral Agent shall not be required to take any action under this
or any other Credit Document if taking such action (A) would subject the
Collateral Agent to Tax in any jurisdiction where it is not then subject to Tax,
or (B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;


(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Administrative Agent or the
Lenders for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.


2.22    Intention of Parties.
It is the intention of the parties that the Loans be characterized as
indebtedness for federal income tax purposes. The terms of the Loans shall be
interpreted to further this intention and neither the Lenders nor Company will
take an inconsistent position on any federal, state or local tax return.
2.23    Increase Option.
As set forth in the definition of “Class B Commitment”, the aggregate amount of
the Class B Commitments as of the Closing Date is $0. The Company may, with the
consent of Administrative Agent in its sole discretion (which consent may, for
avoidance of doubt, be conditioned upon the effectiveness of an amendment or
modification to one or more Credit Documents), from time to time elect to
increase the Class B Commitment. Each existing Class B Lender (if any) shall
have the right to provide its Pro Rata Share of such increase within ten (10)
Business Days of the Company’s increase election pursuant to this Section 2.23
(each such consenting Lender, an “Increasing Lender”). If one or more of the
Class B Lenders fail to consent or collectively fail to commit to fund the full
amount of such increase, the Company may arrange for any such increase to be
provided by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”); provided that each Augmenting Lender shall be subject to the
reasonable approval of the Administrative Agent. No


67



--------------------------------------------------------------------------------

 


consent of any Lender (other than the Administrative Agent, as described above,
and any Class B Lender participating in the increase) shall be required for any
increase in Class B Commitments pursuant to this Section. Increased and new
Class B Commitments pursuant to this Section 2.23 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, as applicable, pursuant to a joinder agreement
(each, a “Joinder Agreement”) in form and substance reasonably satisfactory to
Company, Administrative Agent and such Increasing Lender or Augmenting Lender,
as applicable, whereby each such Increasing Lender or Augmenting Lender, as
applicable, assumes the rights and obligations of a Class B Lender hereunder.
Each Joinder Agreement shall also set forth any other applicable terms of the
Class B Commitments being provided thereby, including without limitation the
Applicable Class B Advance Rate (which shall be identical among all Class B
Lenders), other than pricing terms described in a separate Fee Letter. The
Administrative Agent shall notify each Class A Lender, and the Company shall
notify each Class B Lender, of each increase in Class B Commitments made
pursuant to this Section 2.23. Notwithstanding the foregoing, no increase in the
Commitment, (or in the Class B Commitment of any Lender) shall become effective
under this paragraph if on the proposed date of the effectiveness of such
increase, an Event of Default has occurred and is continuing. On the effective
date of any increase in the Commitment, each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent determines, for the
benefit of the other Class B Lenders, as being required to cause, after giving
effect to such increase and paying such amounts to such other Class B Lenders,
each Class B Lender’s portion of the outstanding Class B Loans of all the Class
B Lenders to equal its Pro Rata Share of such outstanding Class B Loans. For so
long as Class B Commitments are $0, all provisions in this Agreement (other than
this Section 2.23) relating to Class B Commitments, Class B Loans, Class B
Lenders and related matters shall be without effect.
SECTION 3.    CONDITIONS PRECEDENT
3.1    Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 9.4, of the following conditions on or before the Closing Date:
(a)    Credit Documents and Related Agreements. The Administrative Agent shall
have received copies of each Credit Document, originally executed and delivered
by each applicable Person and copies of each Related Agreement.
(b)    Formation of Company. The Administrative Agent shall have received
evidence satisfactory to it in its reasonable discretion that Company was formed
as a bankruptcy remote, special purpose entity in the state of Delaware as a
limited liability company.
(c)    Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Holdings, as applicable, and, to the extent applicable, (x)
certified as of the Closing Date or a recent date prior thereto by the
appropriate governmental official and (y) certified by its secretary or an
assistant secretary as of the Closing Date, in each case as being in full force
and effect without modification or amendment; (ii) signature and incumbency
certificates of the officers of such


68



--------------------------------------------------------------------------------

 


Person executing the Credit Documents to which it is a party; (iii) resolutions
of the Board of Directors or similar governing body of each of Company and
Holdings approving and authorizing the execution, delivery and performance of
this Agreement and the other Credit Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each of Company and Holdings’
jurisdiction of incorporation, organization or formation and, with respect to
Company, in each jurisdiction in which it is qualified as a foreign corporation
or other entity to do business, each dated a recent date prior to the Closing
Date; and (v) such other documents as the Administrative Agent may reasonably
request.
(d)    Organizational and Capital Structure. The capital structure of Company
shall be as described in Section 4.2.
(e)    Transaction Costs. On or prior to the Closing Date, Company shall have
delivered to Administrative Agent, Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).
(f)    Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(g)    Collateral. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid, perfected First Priority security interest
in the Collateral, Company shall deliver:
(i)    evidence satisfactory to the Administrative Agent of the compliance by
Company of its obligations under the Security Agreement and the other Collateral
Documents (including, without limitation, its obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
(ii)    the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of Company in the
jurisdictions specified by Administrative Agent, together with copies of all
such filings disclosed by such search, and UCC termination statements (or
similar documents) duly authorized by all applicable


69



--------------------------------------------------------------------------------

 


Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search;
(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which Company or any
personal property Collateral is located as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interest in favor of Purchaser in the Pledged Receivables and Related
Security under the Asset Purchase Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent; and
(v)    evidence that Company and Holdings shall have each taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by the Administrative Agent.
(h)    Financial Statements. The Administrative Agent shall have received from
Company the Historical Financial Statements.
(i)    Evidence of Insurance. The Administrative Agent shall have received a
certificate from Holdings’ insurance broker, or other evidence satisfactory to
the Administrative Agent that all insurance required to be maintained under the
Servicing Agreement and Section 5.4 is in full force and effect.
(j)    Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received originally executed copies
of the favorable written opinions of Paul Hastings LLP, counsel for Company and
Holdings, as to such matters (including the true sale of Pledged Receivables and
bankruptcy remote nature of Company) as the Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and Company hereby
instructs, and Holdings shall instruct, such counsel to deliver such opinions to
Agents and Lenders).
(k)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from Holdings and Company dated as of the
Closing Date and addressed to the Administrative Agent, and in form, scope and
substance satisfactory to the Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the consummation of the Credit
Extensions to be made on the Closing Date, Holdings and Company are and will be
Solvent.


70



--------------------------------------------------------------------------------

 


(l)    Closing Date Certificate. Holdings and Company shall have delivered to
the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
(m)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
(n)    No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(o)    Rating of Loans. The Administrative Agent shall have received a letter
from DBRS, Inc. to the effect that the Class A Loans are rated “A (low)”.
(p)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.
(q)    Independent Manager. On the Closing Date, the Administrative Agent shall
have received evidence satisfactory to it that Company has appointed an
Independent Manager who is acceptable to it in its sole discretion.
(r)    Payment of Fees. On the Closing Date, the Administrative Agent shall have
received all fees and expenses due and payable by the Company and Holdings on or
prior to the Closing Date under the Credit Documents; provided that such fees
and expenses shall have been invoiced to the Company or Holdings, as applicable
not less than one Business Day prior to the Closing Date.
(s)    KYC; Diligence. On the Closing Date, the Administrative Agent shall have
completed all required “know-your-customer” procedures and shall have received
satisfactory due diligence results in connection with any such diligence
information as they may have requested.
The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.


71



--------------------------------------------------------------------------------

 


3.2    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Loan on
any Credit Date, including if applicable the Closing Date, is subject to the
satisfaction, or waiver in accordance with Section 9.4, of the following
conditions precedent:
(i)    Administrative Agent, the Paying Agent, Custodian and each Class B Lender
shall have received a fully executed and delivered Funding Notice together with
a Borrowing Base Certificate, evidencing sufficient Availability with respect to
the requested Loans, and a Borrowing Base Report;
(ii)    both before and after making any Loans requested on such Credit Date,
the Total Utilization of Class A Commitments shall not exceed the Class A
Borrowing Base and the Total Utilization of Class B Commitments shall not exceed
the Class B Borrowing Base;
(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Credit
Date, except, in each case, to the extent such representations and warranties
(A) specifically relate to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects, or
true and correct in all respects, as the case may be on and as of such earlier
date, or (B) relate to a Receivable that is later required to be repurchased,
and is so repurchased, by the Seller in accordance with the Asset Purchase
Agreement based upon knowledge obtained by Company or Holdings after such Credit
Date;
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;
(v)    the Administrative Agent, the Paying Agent and each Class B Lender shall
have received the Borrowing Base Report for the second Business Day prior to the
Credit Date which shall be delivered on a pro forma basis for the first Credit
Date hereunder;
(vi)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable that is, on such Credit Date, being transferred and
delivered to Company pursuant to the Asset Purchase Agreement, and the
Administrative Agent has received a Collateral Receipt and Exception Report from
the Custodian, which Collateral Receipt and Exception Report is acceptable to
the Administrative Agent in its Permitted Discretion;


72



--------------------------------------------------------------------------------

 


(vii)    as of such Credit Date, the Reserve Account shall have been (or will
be, out of the proceeds of the Loan to be made on such date), funded so that it
contains funds in an amount not less than the Reserve Account Funding Amount as
of such date;
(viii)    neither the Administrative Agent nor the Company has received a letter
from DBRS, Inc. to the effect that the Class A Loans were downgraded below an
“investment” grade rating (unless such letter was received and the Class A Loans
received an “investment” grade rating within sixty (60) days of receipt of such
downgrade letter); and
(ix)    no Early Amortization Event has occurred and is continuing.
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Loan have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent, the Paying Agent and each Class B
Lender.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender, on the Closing Date, on each Credit Date and on each
Transfer Date, that the following statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.
4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company. All
membership interests in the Company as of the Closing Date are owned by
Holdings.


73



--------------------------------------------------------------------------------

 


4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.
4.4    No Conflict. The execution, delivery and performance by Company of the
Credit Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company, except as would not reasonably be expected to result in a Material
Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by Company
of the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent for filing and/or recordation, as of the Closing Date other
than (a) those that have already been obtained and are in full force and effect,
or (b) any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.
4.6    Binding Obligation. Each Credit Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria, other than, in any
case, any Receivable that is required to be repurchased, and is so repurchased,
by the Seller in accordance with the Asset Purchase Agreement based upon
knowledge obtained by Company or Holdings after the date of such Borrowing Base
Certificate.
4.8    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments.


74



--------------------------------------------------------------------------------

 


4.9    No Material Adverse Effect. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.10    Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counter claims relating to ordinary course collection actions by or on behalf of
Company) pending against Company that challenges Company’s right or power to
enter into or perform any of its obligations under the Credit Documents to which
it is a party or that would reasonably be expected to result in a Material
Adverse Effect.  Company is not (a) in violation of any applicable laws in any
material respect, or (b) subject to or in default with respect to any judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other Governmental Authority, except as would not reasonably
be expected to result in a Material Adverse Effect.
4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material Taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.12    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. All Liens purported to be
created in any Collateral pursuant to any Collateral Document in favor of
Collateral Agent are First Priority Liens.
4.13    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.
4.14    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.
4.15    Material Contracts. Company is not a party to any Material Contracts.
4.16    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.


75



--------------------------------------------------------------------------------

 


4.17    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Company is
not a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940. The
Loans do not constitute an “ownership interest” as such term is defined under
the Volcker Rule.
4.18    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to Company will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
4.19    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.
4.20    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.
4.21    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property, except as would
not reasonably be expected to result in a Material Adverse Effect.
4.22    Matters Pertaining to Related Agreements.
(a)    Delivery. Company has delivered, or caused to be delivered, to each Agent
and each Lender complete and correct copies of (i) each Related Agreement and of
all exhibits and schedules thereto as of the Closing Date, and (ii) copies of
any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the date hereof.
(b)    The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for


76



--------------------------------------------------------------------------------

 


the transfer to Company by Holdings of the Pledged Receivables and Related
Security pursuant to the Asset Purchase Agreement.
(c)    Each Receivables Program Agreement creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.
4.23    Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Holdings or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,
omits to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
4.24    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.
4.25    Remittance of Collections.
Company represents and warrants that each remittance of Collections by it
hereunder to any Agent or any Lender hereunder will have been (a) in payment of
a debt incurred by Company in the ordinary course of business or financial
affairs of Company and (b) made in the ordinary course of business or financial
affairs.
4.26    Tax Status.
(a)    Company is, and shall at all relevant times continue to be, a
“disregarded


77



--------------------------------------------------------------------------------

 



entity” within the meaning of U.S. Treasury Regulation § 301.7701-3.
(b)    Company is not and will not at any relevant time become an association

(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes.
SECTION 5.    AFFIRMATIVE COVENANTS
Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:
(a)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;
(b)    Annual Financial Statements. Promptly after becoming available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings as at the dates indicated and the results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);
(c)    Compliance Certificates. Together with each delivery of financial
statements of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of


78



--------------------------------------------------------------------------------

 


the Historical Financial Statements, the consolidated financial statements of
(i) Holdings and (ii) Company delivered pursuant to Section 5.1(a) or 5.1(b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;
(e)    Public Reporting. The obligations in Sections 5.1(a) and (b) may be
satisfied by furnishing, at the option of Holdings, the applicable financial
statements as described above or an Annual Report on Form 10-K or Quarterly
Report on Form 10-Q for Holdings for any Fiscal Year, as filed with the U.S.
Securities and Exchange Commission.
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative Agent and each Class B
Lender. Each Borrowing Base Certificate delivered to Administrative Agent,
Paying Agent and each Class B Lender shall bear a signed statement by an
Authorized Officer certifying the accuracy and completeness in all material
respects of all information included therein. The execution and delivery of a
Borrowing Base Certificate shall in each instance constitute a representation
and warranty by Company to Administrative Agent, Paying Agent and each Class B
Lender that each Receivable included therein as an “Eligible Receivable” (other
than any Receivable repurchased by Holdings in accordance with the Asset
Purchase Agreement) is, in fact, an Eligible Receivable as of the date thereof.
For avoidance of doubt, and without derogation of the Company’s obligations
hereunder, in the event any request for a Loan, or a Borrowing Base Certificate
or other information required by this Section 5.1(f) is delivered to
Administrative Agent, Paying Agent and each Class B Lender by Company
electronically or otherwise without signature, such request, or such Borrowing
Base Certificate or other information shall, upon such delivery, be deemed to be
signed and certified on behalf of Company by an Authorized Officer and
constitute a representation to Administrative Agent, Paying Agent and each Class
B Lender as to the authenticity thereof. The Administrative Agent shall have the
right to review and adjust any such calculation of the Borrowing Base to reflect
exclusions from Eligible Receivables or such other matters as are necessary to
determine the Borrowing Base, but in each case only to the extent the
Administrative Agent is expressly provided such discretion by this Agreement.
(ii)    On each Monthly Reporting Date, the Master Record and the Monthly
Servicing Report to Administrative Agent, Paying Agent and each Class B Lender
on the terms and conditions set forth in the Servicing Agreement.


79



--------------------------------------------------------------------------------

 


(g)    Notice of Default. Promptly, and in any event within two (2) Business
Days, upon an Authorized Officer of Company obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Holdings or Company with respect thereto; (ii) that any
Person has given any notice to Holdings or Company or taken any other action
with respect to any event or condition set forth in Section 7.1(b); or (iii) of
the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, an Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, default, event or condition,
and what action Holdings or Company, as applicable, has taken, is taking and
proposes to take with respect thereto;
(h)    Notice of Litigation. Promptly, and in any event within two (2) Business
Days, upon any Authorized Officer of Company obtaining knowledge of an Adverse
Proceeding that is reasonably likely to have an Adverse Effect, written notice
thereof together with such other information as may be reasonably available to
Company or Holdings to enable Lenders and their counsel to evaluate such
matters;
(i)    ERISA. (i) Promptly, and in any event within two (2) Business Days, upon
any Authorized Officer of Company becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each affected Pension Plan; (2) all notices
received by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (3)
copies of such other documents or governmental reports or filings relating to
any affected Employee Benefit Plan of Holdings or any of its Subsidiaries
thereof, or, with respect to any affected Pension Plan or affected Multiemployer
Plan, any of their respective ERISA Affiliates (with respect to an affected
Multiemployer Plan, to the extent that Holdings or the Subsidiary or ERISA
Affiliate, as applicable, has rights to access such documents, reports or
filings), as any Agent or Lender shall reasonably request;
(j)    Information Regarding Collateral. Prior written notice to Collateral
Agent and Administrative Agent of any change (i) in Company’s corporate name,
(ii) in Company’s identity, corporate structure or jurisdiction of organization,
or (iii) in Company’s Federal Taxpayer Identification Number. Company agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents;


80



--------------------------------------------------------------------------------

 


(k)    Other Information.
(i)    not later than Friday of each week (or if such day is not a Business Day,
the immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report; and
(ii)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.
5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.
5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. The Administrative Agent and Lender hereby agrees and acknowledges that
the insurance maintained by Holdings on the Closing Date satisfies the
requirements set forth in this Section 5.4.


81



--------------------------------------------------------------------------------

 


5.5    Inspections; Compliance Audits.
(a)    At any time during the existence of an Event of Default and otherwise not
more than one time during any Fiscal Year, Company will, upon reasonable advance
notice by the Administrative Agent, permit or cause to be permitted, as
applicable, one or more authorized representatives designated by the
Administrative Agent to visit and inspect (a “Compliance Review”) during normal
working hours any of the properties of Company or Holdings to (i) inspect, copy
and take extracts from relevant financial and accounting records, and to discuss
its affairs, finances and accounts with employees of Company or Holdings, and
(ii) verify the compliance by Company or Holdings with the Credit Agreement, the
other Credit Documents and/or the Underwriting Policies, as applicable, provided
that, other than during the existence of an Event of Default, Company shall not
be obligated to pay more than $75,000 in the aggregate during any Fiscal Year in
connection with any Compliance Review, inspection pursuant to Section 2.4 of the
Custodial Agreement or other inspection required by the Credit Documents. In
connection with any such Compliance Review, Company will permit any authorized
representatives designated by the Administrative Agent to review Company’s form
of Receivable Agreements, Underwriting Policies, information processes and
controls, and compliance practices and procedures (“Materials”). Such authorized
representatives may make written recommendations regarding Company’s compliance
with applicable Requirements of Law, and Company shall consult in good faith
with the Administrative Agent regarding such recommendations. The Administrative
Agent agrees to use a single independent certified public accountants or other
third-party provider in connection with any Compliance Review pursuant to this
Section 5.5.
(b)    If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third party provider of the acknowledgements and agreements
that such independent certified public accountants or third party provider
customarily requires of recipients of reports of that kind.
(c)    In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.
5.6    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
5.7    Separateness. The Company shall at all times comply in all material
respects with the separateness covenants set forth in the Company’s Limited
Liability Company Agreement.
5.8    Further Assurances. At any time or from time to time upon the request of
any Agent or Lender, Company will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as such
Agent or Lender may reasonably request


82



--------------------------------------------------------------------------------

 


in order to effect fully the purposes of the Credit Documents, including
providing Lenders with any information reasonably requested pursuant to Section
9.20. In furtherance and not in limitation of the foregoing, Company shall take
such actions as the Administrative Agent may reasonably request from time to
time to ensure that the Obligations are secured by substantially all of the
assets of Company.
5.9    Communication with Accountants.
(a)    At any time during the existence of an Event of Default, Company
authorizes Administrative Agent to communicate directly with Company’s
independent certified public accountants and authorizes and shall instruct such
accountants to communicate directly with Administrative Agent and authorizes
such accountants to (and, upon Administrative Agent’s request therefor, shall
request that such accountants) communicate to Administrative Agent information
relating to Company with respect to the business, results of operations and
financial condition of Company (including the delivery of audit drafts and
letters to management), provided that advance notice of such communication is
given to Company, and Company is given a reasonable opportunity to cause an
officer to be present during any such communication.
(b)    If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.
(c)    The failure of the Company to be present during any communication
permitted under Section 5.9(a) and/or Section 5.9(b) after the Company has been
given a reasonable opportunity to cause an officer to be present shall in no way
impair the rights of the Administrative Agent under Section 5.9(a) and/or
Section 5.9(b).
5.10    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents and the Lenders.
5.11    Class B Lender Information Rights. Company shall provide to each Class B
Lender (a) substantially contemporaneously with its provision to the
Administrative Agent any written information required to be provided to the
Administrative Agent under any Credit Document, and (b) prompt written notice of
(i) any Event of Default under this Agreement and (ii) any written waiver or
consent provided under, or any amendment of, any Credit Document.


83



--------------------------------------------------------------------------------

 


SECTION 6.    NEGATIVE COVENANTS
Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.
6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Liens in favor of
Collateral Agent for the benefit of Secured Parties granted pursuant to any
Credit Document.
6.4    No Further Negative Pledges. Except pursuant to the Credit Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.
6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company (i) in accordance with Section 2.11(a)(xiii) or (ii) from and after the
occurrence and during the continuation of an Event of Default, in accordance
with Section 2.11(b)(x) only. Notwithstanding anything herein to the contrary,
on any Credit Date with respect to a Credit Extension, Company may without
further action on the part of Company distribute the proceeds of such Credit
Extension to Holdings so long as no Borrowing Base Deficiency has occurred or
would result therefrom (a “Borrower Distribution”).
6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.
6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.
6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind‑up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any


84



--------------------------------------------------------------------------------

 


part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired (other than Permitted Asset Sales), or acquire by purchase or
otherwise (other than acquisitions of Eligible Receivables, or Permitted
Investments in a Controlled Account (and property received from time to time in
connection with the workout or insolvency of any Receivables Obligor)) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person.
6.9    Sales and Lease‑Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.
6.10    Transactions with Shareholders and Affiliates. Company shall not,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock of Holdings or any of its Subsidiaries or with any Affiliate of Holdings
or of any such holder other than the transactions contemplated or permitted by
the Credit Documents and the Related Agreements.
6.11    Conduct of Business. From and after the Closing Date, Company shall not
engage in any business other than the businesses engaged in by Company on the
Closing Date.
6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.
6.13    Servicer; Backup Servicer; Custodian. The Company may not (i) terminate,
remove, replace Servicer, Backup Servicer or the Custodian or (ii) subcontract
out any portion of the servicing or permit third party servicing other than the
Backup Servicer, except, in each case, as expressly set forth in the applicable
Credit Document and subject to satisfaction of the related requirements therein.
The Administrative Agent may not terminate, remove, replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein.
6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.
6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who:
(a)    is provided by a nationally recognized provider of independent directors;
(b)    is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee,


85



--------------------------------------------------------------------------------

 


attorney or counsel of, Company or Holdings or any of their respective
Affiliates within the five years immediately prior to such individual’s
appointment as an Independent Manager, provided that this paragraph (b) shall
not apply to any person who serves as an independent director or an independent
manager for any Affiliate of any of Company or Holdings;
(c)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);
(d)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;
(e)    does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;
(f)    is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;
(g)    is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;
(h)    is not a member of the immediate family of any Person described by clause
(b) through (g) above;
(i)    is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;
(j)    has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy; and


86



--------------------------------------------------------------------------------

 


(k)    has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements. Except as otherwise expressly permitted by
other provisions of this Agreement or any other Credit Document, Company shall
not (a) amend, restate, supplement or modify, or permit any amendment,
restatement, supplement or modification to, its Organizational Documents,
without obtaining the prior written consent of the Requisite Lenders to such
amendment, restatement, supplement or modification, as the case may be; (b)
agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any Credit Document without the prior written consent of the
Requisite Lenders; or (c) amend, restate, supplement or modify in any material
respect, or permit any amendments, restatements, supplements or modifications in
any material respect, to any Receivables Program Agreement in a manner that
could reasonably be expected to have an Adverse Effect on the Lenders.
6.17    Changes in Underwriting or Other Policies. Company shall provide the
Administrative Agent and the Requisite Class B Lenders with prior written notice
of any change or modification to the Underwriting Policies that would reasonably
be expected to be materially adverse to the Lenders. Without the prior consent
of the Administrative Agent and the Requisite Class B Lenders, such consent not
to be unreasonably withheld, conditioned or delayed (with any such consent being
deemed to be automatically granted by the Administrative Agent and the Requisite
Class B Lenders on the seventh (7th) Business Day after the Administrative Agent
and the Requisite Class B Lenders receives notice of any such applicable change
unless the Administrative Agent or the Requisite Class B Lenders shall have
notified the Company in writing that the requested consent is not being provided
and its rationale therefor), the Company shall not agree to, and shall cause
Holdings not to, (a) make any change to the forms of Receivable Agreements used
in connection with the origination of Loans that, in any such case, would
reasonably be expected to result in an Adverse Effect, or (b) make any change to
the Underwriting Policies, in each case, that would reasonably be expected to be
materially adverse to the Lenders (provided, that any change to the Underwriting
Policies which has the effect of modifying the Eligibility Criteria in a manner
which changes the calculation of the Class A Borrowing Base and the Class B
Borrowing Base shall be deemed to be materially adverse to the Lenders for
purposes of this Section 6.17).


87



--------------------------------------------------------------------------------

 


6.18    Receivable Program Agreements. The Company shall perform and comply with
its obligations under the Receivables Program Agreements and enforce the rights
and remedies afforded to it against the Receivables Account Bank under the
Receivables Program Agreements, except, in each case, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in an Adverse Effect.
SECTION 7.    EVENTS OF DEFAULT
7.1    Events of Default. If any one or more of the following conditions or
events shall occur.
(a)    Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal on any
Loan whether at stated maturity, by acceleration or otherwise; (ii) within two
(2) Business Days after its due date, any interest on any Loan or any fee due
hereunder; (iii) within thirty (30) days after its due date, any other amount
due hereunder; or (iv) the amounts required to be paid pursuant to Section 2.7
on or before the Maturity Date; or
(b)    Default in Other Agreements.
(i)    Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;
(ii)    (A) Failure of Holdings to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness for
borrowed money with a principal amount in excess of $1,000,000, in each case
beyond the grace period, if any, provided therefor; or (B) breach or default by
Holdings with respect to any other material term of (1) one or more items of
Indebtedness for borrowed money with a principal amount in excess of $1,000,000,
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness for borrowed money, in each case beyond the grace
period, if any, provided therefor, and such failure, breach or default, as
described in clauses (A) and (B), results, in any such case, in the acceleration
of amounts owed thereunder, provided that any resulting acceleration caused by
such failure, breach or default, as the case may be, shall constitute an Event
of Default hereunder only after the Administrative Agent shall have provided
written notice to Company that the resulting acceleration caused by such
failure, breach or default, as the case may be, constitutes an Event of Default
hereunder; or


88



--------------------------------------------------------------------------------

 


(c)    Breach of Certain Covenants. Failure of Company to perform or comply with
any term or condition contained in Section 5.2, Section 5.7 or Section 6; or
(d)    Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Holdings (or
Holdings as Servicer) in any Credit Document or in any statement or certificate
at any time given by Company or Holdings (or Holdings as Servicer) in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect, other than any representation, warranty, certification
or other statement which is qualified by materiality or “Material Adverse
Effect”, in which case, such representation, warranty, certification or other
statement shall be true and correct in all respects, in each case, as of the
date made or deemed made and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
of notice from any Agent or Lender of such default; or
(e)    Other Defaults Under Credit Documents. Company or Holdings shall default
in the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
or Holdings of notice from Administrative Agent or any Lender of such default;
or
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Holdings shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; or Company or Holdings shall make any assignment


89



--------------------------------------------------------------------------------

 


for the benefit of creditors; or (ii) Company or Holdings shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the board of directors (or similar governing body)
of Company or Holdings (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 7.1(f); or
(h)    Judgments and Attachments.
(i)    Any money judgment, writ or warrant of attachment or similar process (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
(ii)    Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or
(iii)    Any tax lien or lien of the PBGC shall be entered or filed against
Company or any of its assets and shall remain undischarged, unvacated, unbonded
or unstayed for a period of ten (10) days;
(i)    Dissolution. Any order, judgment or decree shall be entered against
Company or Holdings decreeing the dissolution or split up of Company or
Holdings, as the case may be, and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect during the term hereof or result
in a Lien being imposed on the Collateral; or (ii) Company shall establish or
contribute to any Employee Benefit Plan; or
(k)    Collateral Documents and other Credit Documents. Company or Holdings
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party; or
(l)    Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to
cure any Borrowing Base Deficiency within two (2) Business Days after the due
date thereof, or (ii) failure of Holdings to repurchase any Receivable when
required under the Asset Purchase Agreement; or


90



--------------------------------------------------------------------------------

 


(m)    Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto, as the case may
be, or Holdings shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or
(n)    Investment Company Act. Holdings or Company become subject to any federal
or state statute or regulation which renders all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940; or
(o)    Breach of Financial Covenants. A breach as of the last day of any Fiscal
Quarter of any Financial Covenant.
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon notice to the Company, terminate the Commitments, if
any, of each Lender having such Commitments, (x) upon notice to the Company,
declare the unpaid principal amount of and accrued interest on the Loans and all
other Obligations immediately due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company; (y) expressly direct the Collateral Agent in
writing the manner in which to enforce any and all Liens and security interests
created pursuant to the Collateral Documents and (z) take any and all other
actions and exercise any and all other rights and remedies of the Administrative
Agent under the Credit Documents; provided that upon the occurrence of any Event
of Default described in Section 7.1(f) or 7.1(g), the unpaid principal amount of
and accrued interest on the Loans and all other Obligations shall immediately
become due and payable, and  the Commitments shall automatically and immediately
terminate, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Company;
provided, further, that with respect to an Event of Default pursuant to Section
7.1(a)(iv) or Section 7.1(l)(i), such actions may only be taken if the
Administrative Agent is so directed by each Class A Lender and each Class B
Lender.
SECTION 8.    AGENTS


91



--------------------------------------------------------------------------------

 


8.1    Appointment of Agents. Each Class A Lender hereby authorizes 20 GATES
MANAGEMENT LLC to act as Administrative Agent to the Class A Lenders hereunder
and under the other Credit Documents and each Class A Lender hereby authorizes
20 GATES MANAGEMENT LLC to act as its agent in accordance with the terms hereof
and the other Credit Documents. Each Lender hereby authorizes Deutsche Bank
Trust Company Americas to act as the Collateral Agent and Paying Agent on its
behalf under the Credit Documents. Each Agent hereby agrees to act upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 8 are solely for the benefit of
Agents and Lenders and neither Company or Holdings shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent (other than Administrative Agent)
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. In performing its functions and
duties hereunder, Administrative Agent shall act solely as an agent of the Class
A Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Class B
Lender, Holdings or any of its Subsidiaries. On or prior to the first date upon
which any Class B Lender makes a Class B Loan to Company pursuant to Section
2.1(a)(ii), each Class B Lender hereby agrees to appoint an agent to act in
accordance with the terms hereof and the other Credit Documents (the “Class B
Agent”). In performing its functions and duties hereunder, the Class B Agent
shall act solely as an agent of the Class B Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for any Class A Lender, Holdings or any of its
Subsidiaries.
8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (other
than Administrative Agent) to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Class A Lender irrevocably authorizes
Administrative Agent to take such action on such Class A Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to Administrative Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each such Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. No such Agent shall
have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any such Agent any obligations in respect hereof or any of the
other Credit Documents except as expressly set forth herein or therein.
8.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or


92



--------------------------------------------------------------------------------

 


statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to Lenders or by or on behalf
of Company or Holdings to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Company or Holdings or any other Person liable
for the payment of any Obligations or any other amount due hereunder or any
other Credit Document, nor shall any Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding, neither
the Collateral Agent, the Paying Agent nor the Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the component amounts thereof.
(b)    Exculpatory Provisions Relating to Agents. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each such Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection herewith or any of the other Credit Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
respect thereof from the Administrative Agent or the Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.4)
and, upon receipt of such instructions from the Administrative Agent or
Requisite Lenders, as applicable (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each such Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and
Company), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any such
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 9.4).
8.4    Agents Entitled to Act as Lender. Any agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings


93



--------------------------------------------------------------------------------

 


or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.
8.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.
8.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, Controlled Account Bank and Custodian,
their Affiliates and their respective officers, partners, directors, trustees,
employees and agents of each Agent (each, an “Indemnitee Agent Party”), to the
extent that such Indemnitee Agent Party shall not have been reimbursed by
Company or Holdings, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements (collectively,
“Losses”)of any kind or nature whatsoever which may be imposed on, incurred by
or asserted against such Indemnitee Agent Party in exercising its powers, rights
and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable order. For the avoidance of doubt, any
fee, cost and indemnity payment or reimbursement restrictions set forth in
Section 2.11 shall not be applicable to any Losses to be indemnified by the
Lenders pursuant to this Section 8.6 and, in furtherance of the foregoing, the
indemnification obligations of each Lender pursuant to this Section 8.6 shall
not be limited by, or subject to, any limitations (including any annual fee,
cost and indemnity cap amounts) on payments to the Collateral Agent, Paying
Agent, the Custodian or the Controlled Account Bank under Section 2.11. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such


94



--------------------------------------------------------------------------------

 


Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further, this sentence
shall not be deemed to require any Lender to indemnify any Indemnitee Agent
Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
8.7    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent.
(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Class A Lenders and Company. Upon any such
notice of resignation, the Requisite Class A Lenders shall have the right, upon
five (5) Business Days’ notice to Company, to appoint a successor Administrative
Agent provided, that the appointment of a successor Administrative Agent shall
require (so long as no Default or Event of Default has occurred and is
continuing) Company’s approval, which approval shall not be unreasonably
withheld, delayed or conditioned. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Credit Documents, and (ii) take such other
actions, as may be necessary or appropriate in connection with the appointment
of such successor Administrative Agent, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.
If Administrative Agent is a Class A Lender or an Affiliate thereof on the date
on which the Maturity Date shall have occurred and all Class A Loans and all
other Obligations owing to the Class A Lenders have been paid in full in cash,
such Administrative Agent shall provide immediate notice of resignation to the
Company, and the Requisite Class B Lenders shall have the right, upon five (5)
Business Days’ notice to the Company, to appoint a successor Administrative
Agent; provided, that the appointment of any successor Administrative Agent that
is not a Class B Lender or an Affiliate thereof shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned.
(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the


95



--------------------------------------------------------------------------------

 


Lenders; provided that Company and the Lenders may deem and treat such assigning
Administrative Agent as Administrative Agent for all purposes hereof, unless and
until such assigning Administrative Agent provides written notice to Company and
the Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent hereunder and under the other Credit Documents.
(b)    Collateral Agent.
(i)    Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Collateral Agent provided, that
the appointment of a successor Collateral Agent shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned. If,
however, a successor Collateral Agent is not appointed within sixty (60) days
after the giving of notice of resignation, the Collateral Agent may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent. Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents, and (ii) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Collateral Agent and the assignment to such successor Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section 8 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
hereunder.
(ii)    Notwithstanding anything herein to the contrary, Collateral Agent may
assign its rights and duties as Collateral Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Collateral Agent as Collateral Agent for all purposes hereof,
unless and until such assigning Collateral Agent provides written notice to
Company and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Collateral Agent hereunder and under the other Credit Documents.
8.8    Collateral Documents.


96



--------------------------------------------------------------------------------

 


(a)    Collateral Agent under Collateral Documents. Each Lender hereby further
authorizes Collateral Agent, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 9.4,
without further written consent or authorization from Lenders, Collateral Agent
may execute any documents or instruments necessary to release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 9.4) have
otherwise consented. Anything contained in any of the Credit Documents to the
contrary notwithstanding, Company, the Agents and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Collateral Agent acting at the written
direction of the Administrative Agent (unless otherwise expressly set forth
herein or in another Credit Document), on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent acting at the
written direction of the Administrative Agent, and (ii) in the event of a
foreclosure by Collateral Agent (acting at the written direction of the
Administrative Agent) on any of the Collateral pursuant to a public or private
sale, Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations or any other
amount due hereunder as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale. Notwithstanding any other
provision of the Credit Documents, prior to consummating any such public or
private sale, the Collateral Agent acting at the written direction of the
Administrative Agent shall provide the Class B Lenders with the right
(exercisable for a period of one (1) Business Day after written notice) to
purchase any such Collateral for cash in immediately available funds at a price
equal to $0.03125 higher than the next highest legitimate and observable
third-party bid (as designated to the Collateral Agent by the Administrative
Agent).


SECTION 9.    MISCELLANEOUS
9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Collateral Agent, Paying Agent or Administrative Agent shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Each notice hereunder
shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three (3)
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent, provided,


97



--------------------------------------------------------------------------------

 


however, that Company may deliver, or cause to be delivered, the Borrowing Base
Certificate, Borrowing Base Report, Funding Notices, Controlled Account
Voluntary Payment Notices and any financial statements or reports (including any
collateral performance tests) by electronic mail pursuant to procedures approved
by the Administrative Agent until any Agent or Lender notifies Company that it
can no longer receive such documents using electronic mail. Any Borrowing Base
Certificate, Borrowing Base Report or financial statements or reports sent to an
electronic mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, if available, return electronic mail or other written
acknowledgement), provided, that if such document is sent after 5:00 p.m.
Eastern Standard time, such document shall be deemed to have been sent at the
opening of business on the next Business Day.
9.2    Expenses. Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of a single counsel to the
Administrative Agent) incurred after the Closing Date in connection with the
administration of the Credit Documents, and any consents, amendments, waivers or
other modifications thereto and (ii) reasonable and customary fees and expenses
of a single counsel to the Lenders in connection with any consents, amendments,
waivers or other modifications to the Credit Documents; (b) all the actual,
documented out-of-pocket costs and reasonable out-of-pocket expenses of
creating, perfecting and enforcing Liens in favor of Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
stamp or documentary taxes, search fees, title insurance premiums and reasonable
and documented out-of-pocket fees, expenses and disbursements of a single
counsel for all Lenders; (c) subject to the terms of this Agreement (including
any limitations set forth in Section 5.5), all the Administrative Agent’s
actual, reasonable and documented out-of-pocket costs and reasonable fees,
expenses for, and disbursements of any of Administrative Agent’s, auditors,
accountants, consultants or appraisers incurred by Administrative Agent after
the Closing Date; (d) subject to the terms of this Agreement, all the actual,
reasonable and documented out-of-pocket costs and expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (e)
subject in all cases to any express limitations set forth in any Credit
Document, all other actual, reasonable and documented out-of-pocket costs and
expenses incurred by each Agent in connection with the syndication of the Loans
and Commitments and any consents, amendments, waivers or other modifications
thereto and, after the Closing Date, the transactions contemplated thereby; and
(f) after the occurrence of a Default or an Event of Default, all documented,
out-of-pocket costs and expenses, including reasonable attorneys’ fees, and
costs of settlement, incurred by any Agent or any Lender in enforcing any
Obligations of or in collecting any payments due from Company or Holdings
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.
9.3    Indemnity.


98



--------------------------------------------------------------------------------

 


(a)    In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.15(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no party hereto shall assert,
and all parties hereto hereby waive, any claim against any other parties and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
all parties hereto hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
9.4    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 9.4(b) and 9.4(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders, and, with respect to each of the
following, unless the Rating Agency Condition is satisfied: (i) any amendment of
or modification to the definitions (or any definition used therein) of “Eligible
Receivable”, “Eligible Receivables Obligor”, “Excess Concentration Amounts”,
“Missed Payment Factor”, “Portfolio Weighted Average Receivable Yield”,
“Delinquency Ratio”, “Delinquent Receivable”, “Servicing Fees”, “Early
Amortization Event”, or “Early Amortization Period”, and (ii) any waiver of the
occurrence of the Early Amortization Start Date.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, and (except
with respect to clause


99



--------------------------------------------------------------------------------

 


(iii) below) unless the Rating Agency Condition is satisfied, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i)    extend the scheduled final maturity of any Loan or Loan Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) or
any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce the principal amount of any Loan;
(vi)    (x) amend the definition of “Class A Borrowing Base” or “Class B
Borrowing Base” or (y) amend, modify, terminate or waive Section 2.11, Section
2.12 or Section 2.13 or any provision of this Section 9.4(b) or Section 9.4(c);
(vii)    amend the definition of “Requisite Lenders”, “Requisite Class A
Lenders,” “Requisite Class B Lenders,” “Class A Exposure,” “Class B Exposure,”
“Pro Rata Share,” “Applicable Class A Advance Rate,” “Applicable Class B Advance
Rate,” “Class A Availability,” “Class B Commitment,” “Class B “Availability” or
any definition used therein; provided, with the consent of Administrative Agent,
Company and the Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Commitments and the Loans are
included on the Closing Date;
(viii)    release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or
(ix)    consent to the assignment or transfer by Company or Holdings of any of
its respective rights and obligations under any Credit Document.
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Company or
Holdings therefrom, shall:
(i)    increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension of the Class A Lenders without the consent of the
Class A Requisite Lenders; or amend, modify, terminate or waive any provision of
Section 3.2(a)


100



--------------------------------------------------------------------------------

 


with regard to any Credit Extension of the Class B Lenders without the consent
of the Requisite Class B Lenders;
(iii)    amend the definitions of “Eligibility Criteria” or “Eligible
Receivables Obligor” or amend any portion of Appendix C, (A) without the consent
of each of the Requisite Class A Lenders and the Requisite Class B Lenders, and
(B) unless the Rating Agency Condition is satisfied;
(iv)    amend or modify any provision of Sections 2.10, other than Sections
2.10(c)(vii) and 2.10(d), (A) without the consent of each of the Requisite Class
A Lenders and the Requisite Class B Lenders; provided, however, that,
notwithstanding the foregoing, any such amendment or modification during the
continuance of any Hot Backup Servicer Event (as such term is defined in the
Backup Servicer Agreement), Event of Default or Servicer Default shall only
require the consent of the Requisite Lenders, and (B) unless the Rating Agency
Condition is satisfied;
(v)    amend or modify any provision of Section 7.1 (A) without the consent of
each of the Requisite Class A Lenders and the Requisite Class B Lenders;
provided, however, that, notwithstanding the foregoing, any waiver of the
occurrence of a Default or an Event of Default shall only require the consent of
the Requisite Lenders, and (B) unless the Rating Agency Condition is satisfied;
or
(vi)    amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent. In the event of any amendment or waiver of this Agreement without the
consent of the Collateral Agent or Paying Agent, the Company shall promptly
deliver a copy of such amendment or waiver to the Collateral Agent and the
Paying Agent upon the execution thereof.
(d)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Class A Requisite Lenders or any
Class A Lender, execute amendments, modifications, waivers or consents on behalf
of the Requisite Class A Lenders or such Class A Lender. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on Company or Holdings in any
case shall entitle Company or Holdings to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company. Notwithstanding anything to the contrary contained in this
Section 9.4, if the Administrative Agent and Company shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case that is immaterial (as determined by the Administrative Agent in its
sole discretion), in any provision of the Credit Documents, then the
Administrative Agent (as applicable, and in its respective capacity thereunder,
the Administrative Agent or Collateral Agent) and Company shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent by the Requisite Lenders if the same is not objected
to in writing by the Requisite Lenders within five (5) Business Days following
receipt of notice thereof.


101



--------------------------------------------------------------------------------

 


9.5    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.6, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent, Class B Agent
and Lenders shall deem and treat the Persons listed as Lenders in the Registers
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Registers as provided in Section 9.5(e). Prior to such recordation, all amounts
owed with respect to the applicable Commitment or Loan shall be owed to the
Lender listed in the Registers as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Registers as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments) to any
Person constituting an Eligible Assignee. Each such assignment pursuant to this
Section 9.5(c) (other than an assignment to any Person meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee”) shall be in an
aggregate amount of not less than $1,000,000 (or such lesser amount as may be
agreed to by Company and Administrative Agent or as shall constitute the
aggregate amount of the Commitments and Loans of the assigning Lender) with
respect to the assignment of the Commitments and Loans.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.15(e).
(e)    Notice of Assignment. Upon the Administrative Agent’s or Class B Agent’s,
as applicable, receipt and acceptance of a duly executed and completed
Assignment Agreement and any forms, certificates or other evidence required by
this Agreement in connection therewith, Administrative Agent or Class B Agent,
as applicable, shall (i) record the information contained


102



--------------------------------------------------------------------------------

 


in such notice in the Class A Register or the Class B Register, as applicable,
(ii) give prompt notice thereof to Company and the Paying Agent, and (iii)
maintain a copy of such Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 9.5, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this Section
9.5, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.7) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Commitments shall be modified to reflect the Commitment of such assignee and any
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Loan Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Loan Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) in all or any part
of its Commitments, Loans or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Loan
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a


103



--------------------------------------------------------------------------------

 


waiver of applicability of any post‑default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Company of
any of its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections 2.14 or 2.15 (subject to the
requirements and limitations therein, including the requirements under Section
2.15(e)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (c) of this Section; provided, (i) such
participant agrees to be subject to the provisions of Sections 2.16 and 2.18 as
if it were an assignee under clause (c) of this Section and (ii) unless the sale
of the participation to such participant is made with Company’s prior written
consent, a participant shall not be entitled to receive any greater payment
under Sections 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, except to
the extent such entitlement to receive a greater payment results from a change
in law that occurs after the participant acquired the applicable participation.
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 9.3 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Any Lender that
sells such a participation shall, acting solely for this purpose as an agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in such participation and other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person other than Company (through a Designated Officer), including the identity
of any Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and the Proposed Treasury Regulations Section 1.163-5 when
finalized. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Paying Agent (in its capacity as Paying Agent) shall have no
responsibility for maintaining a Participant Register. The Participant Register
shall be available for inspection by Company at any reasonable time and from
time to time upon reasonable prior notice. Company shall not disclose the
identity of any Participant of any Lender or any information relating to such
Participant's interest or obligation to any Person, provided that Company may
make (1) disclosures of such information to Affiliates of such Lender and to
their agents and advisors provided that such Persons are informed of the
confidential nature of the information and will be instructed to keep such
information confidential, and (2) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable


104



--------------------------------------------------------------------------------

 


Lender of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of Company by such Governmental
Authority) for disclosure of any such non‑public information prior to disclosure
of such information.
(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.5 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Loan Notes, if any, to secure obligations of
such Lender including, without limitation, any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided, no Lender, as between Company and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, in no event shall the applicable Federal Reserve
Bank, pledgee or trustee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.
9.6    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.7    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.14, 2.15, 9.2, 9.3, 9.9, 9.21 and
9.22, the agreements of Lenders set forth in Sections 2.13 and 8.6, and the
agreement of each Agent and Lenders set forth in Section 9.16 shall survive the
payment of the Loans and the termination or assignment hereof, and resignation
or removal of any party.
9.8    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
9.9    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any or all of the Obligations or any other
amount due hereunder. To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative


105



--------------------------------------------------------------------------------

 


Agent, on behalf of Lenders), or Administrative Agent, Collateral Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
9.10    Severability. In case any provision in or obligation hereunder or any
Loan Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
9.11    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Loan Note or otherwise
with respect to the Obligations without first obtaining the prior written
consent of the Administrative Agent or the Class B Agent or Requisite Lenders
(as applicable), it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and any Loan Note or otherwise with
respect to the Obligations shall be taken in concert and at the direction or
with the consent of the Administrative Agent or Class B Agent or Requisite
Lenders (as applicable).
9.12    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.13    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
9.14    CONSENT TO JURISDICTION.
(A)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE


106



--------------------------------------------------------------------------------

 


JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND
TO ANY PROCESS AGENT APPOINTED BY IT IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION.
(B)    COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.14 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
9.15    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO


107



--------------------------------------------------------------------------------

 


FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.15 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
REVOLVING LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
9.16    Confidentiality. Each Agent and Lender shall hold all non‑public
information regarding Holdings and its Affiliates and their businesses obtained
by such Lender or Agent confidential and shall not disclose information of such
nature, it being understood and agreed by Company that, in any event, a Lender
or Agent may make (a) disclosures of such information to Affiliates of such
Lender or Agent and to their agents, auditors, attorneys and advisors (and to
other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.16) provided that such Persons are informed of
the confidential nature of the information and agree to keep, or with respect to
the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, provided, further that no disclosure shall be made to
any Person that is a Direct Competitor or, with respect to the Collateral Agent
and Paying Agent only, any Person that the Collateral Agent and/or Paying Agent
has actual knowledge is a Direct Competitor, (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein,
provided that such Persons are informed of the confidential nature of the
information and agree to keep such information confidential pursuant to a
non-disclosure agreement, (c) disclosure to any rating agency when required by
it provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Collateral Agent and
Paying Agent will be instructed to keep, such information confidential, (d)
disclosures required by any applicable statute, law, rule or regulation or
requested by any Governmental Authority or representative thereof or by any
self-regulatory or regulatory body or by the NAIC or pursuant to legal or
judicial process or other legal proceeding; provided, that unless specifically
prohibited by applicable law or court order, each Lender or Agent shall make
reasonable efforts to notify Company of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender or Agent by such Governmental Authority) for disclosure of any such
non‑public information prior to disclosure of such information, (e) to any
collateral trustee appointed by any Lender to comply with Rule 3a-7 under the
Investment Company Act, provided such collateral trustee is informed of the
confidential nature of such information and agrees in writing to keep such
information confidential, (f) to any nationally recognized statistical rating
organization for the purpose of assisting in the negotiation, completion,
administration and evaluation of the transaction documented under this Agreement
or in


108



--------------------------------------------------------------------------------

 


compliance with Rule 17g-5 under the Exchange Act (or to any other rating agency
in compliance with any similar rule or regulation in any relevant jurisdiction),
and (g) any other disclosure authorized by the Company in writing in advance.
Notwithstanding the foregoing, (i) the foregoing shall not be construed to
prohibit the disclosure of any information that is or becomes publicly known or
information obtained by a Lender or Agent from sources other than the Company
other than as a result of a disclosure by an Agent or Lender in violation of
this Section 9.16, and (ii) on or after the Closing Date, the Administrative
Agent may, at its own expense issue news releases and publish “tombstone”
advertisements and other announcements generally describing this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of Company or Holdings) (collectively, “Trade Announcements”). Company
shall not issue, and shall cause Holdings not to issue, any Trade Announcement
using the name of any Agent or Lender, or their respective Affiliates or
referring to this Agreement or the other Credit Documents, or the transactions
contemplated thereunder except (x) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (y) with the prior approval of Administrative Agent (such approval not to be
unreasonably withheld).
9.17    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.
9.18    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.


109



--------------------------------------------------------------------------------

 


9.19    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof. The parties hereby agree that the Custodian
and the Controlled Account Bank shall be express third party beneficiaries to
this Agreement for purposes of Sections 2.11 and 8.6.
9.20    Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act. In order to comply
with the laws, rules, regulations and executive orders in effect from time to
time applicable to banking institutions, including, without limitation, those
relating to the funding of terrorist activities and money laundering, including
Section 326 of the USA PATRIOT Act of the United States (“Applicable AML Law”),
the Collateral Agent and the Paying Agent are required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with them. Accordingly, each of the parties
agree to provide to the Collateral Agent and the Paying Agent, upon their
request from time to time such identifying information and documentation as may
be available for such party in order to enable them to comply with Applicable
AML Law.
9.21    Notice to Rating Agencies. The Borrower shall provide to DBRS, Inc.
prompt notice of the occurrence of any of the following:
(i)    the appointment of any new institution as a “Receivables Account Bank”
pursuant to clause (ii) of the definition thereof;
(ii)    any changes to the Lockbox System;
(iii)    any termination, resignation or replacement of any of the Backup
Servicer, the Paying Agent, the Collateral Agent, the Custodian or the
Independent Manager;
(iv)    any increase in Class B Commitments hereunder, including any increase
pursuant to Section 2.23;
(v)    any amendment to the Company’s Organizational Documents; and
(vi) any amendment, modification, termination or consent under Section
9.4(b)(ix).
(a)    Each such notice shall be sent by electronic mail to DBRS Inc., Attention
Surveillance, E-mail: ABS_Surveillance@dbrs.com or to any successor email
address or mailing address required by DBRS Inc..


[Remainder of page intentionally left blank]




110



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


LOAN ASSETS OF ONDECK, LLC, as Company




By:     /s/ Kenneth A. Brause    
Name: Kenneth A. Brause
Title: Chief Financial Officer




20 GATES MANAGEMENT LLC,
as Administrative Agent




By:     /s/ Mark Golombeck    
Name: Mark Golombeck
Title: Managing Director




PIONEERS GATE LLC
as a Class A Lender




By:     /s/ Mark Golombeck    
Name: Mark Golombeck
Title: Managing Director




DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and Collateral Agent




By:     /s/ Lisa Karlsen    
Name: Lisa Karlsen
Title: Vice President


By:     /s/ Lucy Hsieh    
Name: Lucy Hsieh
Title: Assistant Vice President





